            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 1 of 73




 1
 2
 3

 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
     JERRY ADAMSKY, on behalf of her minor        )
 9   child, LESLIE BERRY, on behalf of her        )
10   minor child, VALERIE BERTHELOT, on           )
     behalf of her minor child, DESIREE           )
11   BLACKBURN, on behalf of her minor child,     )
12   JENNIFER BOIT, on behalf of her minor        )   CASE NO.
     child, JULIE BROWN, on behalf of her         )
13   minor child, SARAH CHARACTER, on             )   CLASS ACTION COMPLAINT
14   behalf of her minor child, LINDSAY           )
     COLON, on behalf of her minor child,         )   DEMAND FOR JURY TRIAL
15   KRISTI FINLEY, on behalf of her minor        )
16   child, CHRISTINA GARDNER, on behalf of       )
     her minor child, TARA GRAY, on behalf of     )
17   her minor child, SHANE HOWARD, on            )
18   behalf of his minor child, JENNIFER          )
     LEFLORE, on behalf of her minor child,       )
19   ANDRA LOGAN, on behalf of her minor          )
20   child, JENNIFER MAURER, on behalf of         )
     her minor child, MONICA MENDEZ, on           )
21   behalf of her minor child, ERICA MOORE,      )
22   on behalf of her minor child, BRANDIE        )
     MORGAN, on behalf of her minor child,        )
23   SAYUJ PAUDEL, on behalf of her minor         )
24   child, TARA PITTMAN, on behalf of her        )
     minor child, LYNDI REICHENBACH, on           )
25   behalf of her minor child, CRYSTAL           )
     SEGURA, on behalf of her minor child,        )
26
     CLASS ACTION COMPLAINT                                                     IDE LAW OFFICE
     Case No.                                                    7900 SE 28TH STREET, SUITE 500
                                            -1-                      MERCER ISLAND, WA 98040
                                                                              TEL.: (206) 625-1326
                Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 2 of 73




 1       TIFFANY SEVCIK, on behalf of her minor                 )
         child, BREANNA SIMPSON, on behalf of                   )
 2
         her minor child, GARY STANGO, JR., on                  )
 3       behalf of his minor child, NYKITA STEEN,               )
         on behalf of her minor child, MEGAN                    )
 4
         TAYLOR, on behalf of her minor child,                  )
 5       MARQUITA TUCKER, on behalf of her                      )
         minor child, MARK WADE, on behalf of his               )
 6
         minor child, ALLISON WINSKE, on behalf                 )
 7       of her minor child, JESSICA XAGORARIS,                 )
         on behalf of her minor child, PATRICK                  )
 8
         YOCKEY, on behalf of his minor child, and              )
 9       ROBERT YOUNG, on behalf of his minor                   )
         child, individually and on behalf of all others        )
10
         similarly situated,                                    )
11                                                              )
               Plaintiffs,                                      )
12
                                                                )
13       v.                                                     )
                                                                )
14
         AMAZON.COM, INC., a Delaware                           )
15       corporation, and A2Z DEVELOPMENT                       )
         CENTER, INC., a Delaware corporation,                  )
16
                                                                )
17              Defendants.                                     )

18
19             Plaintiffs,1 by and through their parents and/or guardians, bring this action against
20   AMAZON.COM, INC. and A2Z DEVELOPMENT CENTER, INC. (“Defendants,” collectively
21   referred to herein as “Amazon”), on behalf of themselves and all others similarly situated, to obtain
22   damages, restitution, and injunctive relief for the Classes, as defined below, from Defendants.
23   Plaintiffs make the following allegations upon information and belief, except as to their own
24   actions, the investigation of their counsel, and the facts that are a matter of public record:
25
     1
26    Plaintiffs refer to the individuals referenced in the caption above and described more fully in paragraphs
     6 to 38 below.
         CLASS ACTION COMPLAINT                                                                     IDE LAW OFFICE
         Case No.                                                                    7900 SE 28TH STREET, SUITE 500
                                                          -2-                            MERCER ISLAND, WA 98040
                                                                                                  TEL.: (206) 625-1326
             Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 3 of 73




 1
                                             INTRODUCTION
 2
            1.      This action is about the protection of our most vulnerable members of society:
 3
     children—who, while using Defendants’ Echo Dot Kids Edition smart speaker, had their
 4
     personally identifying information, including voiceprints, collected, disclosed and used by
 5
     Defendants without consent. On behalf of their minor children, Plaintiffs bring claims under state
 6
     and federal laws to obtain an injunction to cease these practices, sequester illegally obtained
 7
     information, and recover damages.
 8
                                      JURISDICTION AND VENUE
 9
            2.      This Court has subject matter jurisdiction over the state law claims asserted herein
10
     pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2), since some of the Class
11
     Members are citizens of a State different from the Defendants and, upon the original filing of this
12
     complaint, members of the putative Plaintiff class resided in states around the country; there are
13
     more than 100 putative class members; and the amount in controversy exceeds $5 million.
14
            3.      This Court has personal jurisdiction over the Parties because Defendants are
15
     headquartered in this District and conduct a major part of its national operations with regular and
16
     continuous business activity in this District.
17
            4.      Venue is proper under 28 U.S.C. § 1391(c) because Defendants are corporations
18
     that do business in and are subject to personal jurisdiction in this District. Venue is also proper
19
     because a substantial part of the events or omissions giving rise to the claims in this action occurred
20
     in or emanated from this District.
21
                                                  PARTIES
22
            5.      Plaintiffs, by and through their parents and/or legal guardians, are minors who were
23
     younger than the age of 13 when they used the Echo Dot Kids Edition and from whom Amazon
24
     collected, used, or disclosed personal information, including voiceprints, without verifiable
25
     parental consent.
26
      CLASS ACTION COMPLAINT                                                                     IDE LAW OFFICE
      Case No.                                                                    7900 SE 28TH STREET, SUITE 500
                                                       -3-                            MERCER ISLAND, WA 98040
                                                                                               TEL.: (206) 625-1326
             Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 4 of 73




 1          6.      Plaintiff A. and Plaintiff’s parent, Jerry Adamsky, reside in Valhalla, New York.
 2   Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not
 3   asked for verifiable parental consent to collect, disclose, or use her child’s personal information,

 4   including persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to
 5   collecting, using, and disclosing Plaintiff’s personal information.
 6          7.      Plaintiff B. and Plaintiff’s parent, Leslie Berry, reside in Louisville, Kentucky.
 7   Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not asked

 8   for verifiable parental consent to collect, disclose, or use her child’s personal information,
 9   including persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to
10   collecting, using, and disclosing Plaintiff’s personal information.
11          8.      Plaintiff B. and Plaintiff’s parent, Valerie Berthelot, reside in Port Allen, Louisiana.
12   Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not
13   asked for verifiable parental consent to collect, disclose, or use her child’s personal information,
14   including persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to
15   collecting, using, and disclosing Plaintiff’s personal information.
16          9.      Plaintiff B. and Plaintiff’s parent, Desiree Blackburn, reside in Delavan, Wisconsin.
17   Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not
18   asked for verifiable parental consent to collect, disclose, or use her child’s personal information,
19   including persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to
20   collecting, using, and disclosing Plaintiff’s personal information.
21          10.     Plaintiff B. and Plaintiff’s parent, Jennifer Boit, reside in Alexandria, Virginia.
22   Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not
23   asked for verifiable parental consent to collect, disclose, or use her child’s personal information,
24   including persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to
25   collecting, using, and disclosing Plaintiff’s personal information.
26
      CLASS ACTION COMPLAINT                                                                    IDE LAW OFFICE
      Case No.                                                                   7900 SE 28TH STREET, SUITE 500
                                                       -4-                           MERCER ISLAND, WA 98040
                                                                                              TEL.: (206) 625-1326
             Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 5 of 73




 1          11.     Plaintiff B. and Plaintiff’s parent, Julie Brown, reside in McKinney, Texas. Plaintiff
 2   used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not asked for
 3   verifiable parental consent to collect, disclose, or use her child’s personal information, including

 4   persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to collecting,
 5   using, and disclosing Plaintiff’s personal information.
 6          12.     Plaintiff C. and Plaintiff’s parent, Sarah Character, reside in Butler, Georgia.
 7   Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not

 8   asked for verifiable parental consent to collect, disclose, or use her child’s personal information,
 9   including persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to
10   collecting, using, and disclosing Plaintiff’s personal information.
11          13.     Plaintiff C. and Plaintiff’s parent, Lindsay Colon, reside in Homasassa, Florida.
12   Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not
13   asked for verifiable parental consent to collect, disclose, or use her child’s personal information,
14   including persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to
15   collecting, using, and disclosing Plaintiff’s personal information.
16          14.     Plaintiff F. and Plaintiff’s parent, Kristi Finley, reside in San Manuel, Arizona.
17   Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not
18   asked for verifiable parental consent to collect, disclose, or use her child’s personal information,
19   including persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to
20   collecting, using, and disclosing Plaintiff’s personal information.
21          15.     Plaintiff G. and Plaintiff’s parent, Christina Gardner, reside in Middletown,
22   Delaware. Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent
23   was not asked for verifiable parental consent to collect, disclose, or use her child’s personal
24   information, including persistent identifiers, nor was Plaintiff’s parent provided direct notice with
25   regard to collecting, using, and disclosing Plaintiff’s personal information.
26
      CLASS ACTION COMPLAINT                                                                   IDE LAW OFFICE
      Case No.                                                                  7900 SE 28TH STREET, SUITE 500
                                                      -5-                           MERCER ISLAND, WA 98040
                                                                                             TEL.: (206) 625-1326
             Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 6 of 73




 1          16.     Plaintiff G. and Plaintiff’s parent, Tara Gray, reside in Houston, Texas. Plaintiff
 2   used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not asked for
 3   verifiable parental consent to collect, disclose, or use her child’s personal information, including

 4   persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to collecting,
 5   using, and disclosing Plaintiff’s personal information.
 6          17.     Plaintiff H. and Plaintiff’s parent, Shane Howard, reside in Coral Springs, Florida.
 7   Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not

 8   asked for verifiable parental consent to collect, disclose, or use his child’s personal information,
 9   including persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to
10   collecting, using, and disclosing Plaintiff’s personal information.
11          18.     Plaintiff L. and Plaintiff’s parent, Jennifer Leflore, reside in Montgomery,
12   Alabama. Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent
13   was not asked for verifiable parental consent to collect, disclose, or use her child’s personal
14   information, including persistent identifiers, nor was Plaintiff’s parent provided direct notice with
15   regard to collecting, using, and disclosing Plaintiff’s personal information.
16          19.     Plaintiff L. and Plaintiff’s parent, Andra Logan, reside in Toccoa, Georgia. Plaintiff
17   used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not asked for
18   verifiable parental consent to collect, disclose, or use her child’s personal information, including
19   persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to collecting,
20   using, and disclosing Plaintiff’s personal information.
21          20.     Plaintiff M. and Plaintiff’s parent, Jennifer Maurer, reside in Harker Heights,
22   Texas. Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was
23   not asked for verifiable parental consent to collect, disclose, or use her child’s personal
24   information, including persistent identifiers, nor was Plaintiff’s parent provided direct notice with
25   regard to collecting, using, and disclosing Plaintiff’s personal information.
26
      CLASS ACTION COMPLAINT                                                                   IDE LAW OFFICE
      Case No.                                                                  7900 SE 28TH STREET, SUITE 500
                                                      -6-                           MERCER ISLAND, WA 98040
                                                                                             TEL.: (206) 625-1326
             Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 7 of 73




 1          21.     Plaintiff M. and Plaintiff’s parent, Monica Mendez, reside in Wilmington,
 2   California. Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent
 3   was not asked for verifiable parental consent to collect, disclose, or use her child’s personal

 4   information, including persistent identifiers, nor was Plaintiff’s parent provided direct notice with
 5   regard to collecting, using, and disclosing Plaintiff’s personal information.
 6          22.     Plaintiff M. and Plaintiff’s parent, Erica Moore, reside in Girard, Ohio. Plaintiff
 7   used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not asked for

 8   verifiable parental consent to collect, disclose, or use her child’s personal information, including
 9   persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to collecting,
10   using, and disclosing Plaintiff’s personal information.
11          23.     Plaintiff M. and Plaintiff’s parent, Brandie Morgan, reside in Johnson City, New
12   York. Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was
13   not asked for verifiable parental consent to collect, disclose, or use her child’s personal
14   information, including persistent identifiers, nor was Plaintiff’s parent provided direct notice with
15   regard to collecting, using, and disclosing Plaintiff’s personal information.
16          24.     Plaintiff P. and Plaintiff’s parent, Sayuj Paudel, reside in Winchester,
17   Massachusetts. Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s
18   parent was not asked for verifiable parental consent to collect, disclose, or use her child’s personal
19   information, including persistent identifiers, nor was Plaintiff’s parent provided direct notice with
20   regard to collecting, using, and disclosing Plaintiff’s personal information.
21          25.     Plaintiff P. and Plaintiff’s parent, Tara Pittman, reside in Greensboro, North
22   Carolina. Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent
23   was not asked for verifiable parental consent to collect, disclose, or use her child’s personal
24   information, including persistent identifiers, nor was Plaintiff’s parent provided direct notice with
25   regard to collecting, using, and disclosing Plaintiff’s personal information.
26
      CLASS ACTION COMPLAINT                                                                    IDE LAW OFFICE
      Case No.                                                                   7900 SE 28TH STREET, SUITE 500
                                                       -7-                           MERCER ISLAND, WA 98040
                                                                                              TEL.: (206) 625-1326
             Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 8 of 73




 1          26.     Plaintiff R. and Plaintiff’s parent, Lyndi Reichenbach, reside in Hornbrook,
 2   California. Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent
 3   was not asked for verifiable parental consent to collect, disclose, or use her child’s personal

 4   information, including persistent identifiers, nor was Plaintiff’s parent provided direct notice with
 5   regard to collecting, using, and disclosing Plaintiff’s personal information.
 6          27.     Plaintiff S. and Plaintiff’s parent, Crystal Segura, reside in Humble, Texas. Plaintiff
 7   used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not asked for

 8   verifiable parental consent to collect, disclose, or use her child’s personal information, including
 9   persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to collecting,
10   using, and disclosing Plaintiff’s personal information.
11          28.     Plaintiff S. and Plaintiff’s parent, Tiffany Sevcik, reside in Amboy, Minnesota.
12   Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not
13   asked for verifiable parental consent to collect, disclose, or use her child’s personal information,
14   including persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to
15   collecting, using, and disclosing Plaintiff’s personal information.
16          29.     Plaintiff S. and Plaintiff’s parent, Breanna Simpson, reside in Nacogdoches, Texas.
17   Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not
18   asked for verifiable parental consent to collect, disclose, or use her child’s personal information,
19   including persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to
20   collecting, using, and disclosing Plaintiff’s personal information.
21          30.     Plaintiff S. and Plaintiff’s parent, Gary Stango, Jr., reside in Goshen, Connecticut.
22   Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not
23   asked for verifiable parental consent to collect, disclose, or use his child’s personal information,
24   including persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to
25   collecting, using, and disclosing Plaintiff’s personal information.
26
      CLASS ACTION COMPLAINT                                                                    IDE LAW OFFICE
      Case No.                                                                   7900 SE 28TH STREET, SUITE 500
                                                      -8-                            MERCER ISLAND, WA 98040
                                                                                              TEL.: (206) 625-1326
             Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 9 of 73




 1          31.     Plaintiff S. and Plaintiff’s parent, Nykita Steen, reside in Redford, Michigan.
 2   Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not
 3   asked for verifiable parental consent to collect, disclose, or use her child’s personal information,

 4   including persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to
 5   collecting, using, and disclosing Plaintiff’s personal information.
 6          32.     Plaintiff T. and Plaintiff’s parent, Megan Taylor, reside in Grayslake, Illinois.
 7   Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not

 8   asked for verifiable parental consent to collect, disclose, or use her child’s personal information,
 9   including persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to
10   collecting, using, and disclosing Plaintiff’s personal information.
11          33.     Plaintiff T. and Plaintiff’s parent, Marquita Tucker, reside in Canton, Mississippi.
12   Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not
13   asked for verifiable parental consent to collect, disclose, or use her child’s personal information,
14   including persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to
15   collecting, using, and disclosing Plaintiff’s personal information.
16          34.     Plaintiff W. and Plaintiff’s parent, Mark Wade, reside in Las Vegas, Nevada.
17   Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not
18   asked for verifiable parental consent to collect, disclose, or use his child’s personal information,
19   including persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to
20   collecting, using, and disclosing Plaintiff’s personal information.
21          35.     Plaintiff W. and Plaintiff’s parent, Allison Winske, reside in Woodstock, Georgia.
22   Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not
23   asked for verifiable parental consent to collect, disclose, or use her child’s personal information,
24   including persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to
25   collecting, using, and disclosing Plaintiff’s personal information.
26
      CLASS ACTION COMPLAINT                                                                  IDE LAW OFFICE
      Case No.                                                                 7900 SE 28TH STREET, SUITE 500
                                                      -9-                          MERCER ISLAND, WA 98040
                                                                                            TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 10 of 73




 1          36.     Plaintiff X. and Plaintiff’s parent, Jessica Xagoraris, reside in Hyde Park, Vermont.
 2   Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not
 3   asked for verifiable parental consent to collect, disclose, or use her child’s personal information,

 4   including persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to
 5   collecting, using, and disclosing Plaintiff’s personal information.
 6          37.     Plaintiff Y. and Plaintiff’s parent, Patrick Yockey, reside in New Kensington,
 7   Pennsylvania. Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s

 8   parent was not asked for verifiable parental consent to collect, disclose, or use his child’s personal
 9   information, including persistent identifiers, nor was Plaintiff’s parent provided direct notice with
10   regard to collecting, using, and disclosing Plaintiff’s personal information.
11          38.     Plaintiff Y. and Plaintiff’s parent, Robert Young, reside in San Tan Valley, Arizona.
12   Plaintiff used the Echo Dot Kids Edition while under the age of 13. Plaintiff’s parent was not
13   asked for verifiable parental consent to collect, disclose, or use his child’s personal information,
14   including persistent identifiers, nor was Plaintiff’s parent provided direct notice with regard to
15   collecting, using, and disclosing Plaintiff’s personal information.
16          39.     Defendants AMAZON.COM, INC. is a corporation with its headquarters and
17   principal place of business in Washington and in this District.
18          40.     Defendant A2Z DEVELOPMENT CENTER, INC., is a Delaware corporation with
19   its headquarters and principal place of business in Sunnyvale, California.            Defendant A2Z
20   DEVELOPMENT CENTER, INC., transacts or has transacted business in this District and
21   throughout the United States.
22          41.     At all times material to this Complaint, acting alone or in concert with others,
23   Defendants advertised, marketed, and distributed smart speaker devices, including the Echo Dot
24   Kids Edition, intended for use by consumers throughout the United States. At all times material
25   to this Complaint, Defendants formulated, directed, controlled, had the authority to control, or
26   participated in the acts and practices set forth in this Complaint.
      CLASS ACTION COMPLAINT                                                                    IDE LAW OFFICE
      Case No.                                                                   7900 SE 28TH STREET, SUITE 500
                                                      -10-                           MERCER ISLAND, WA 98040
                                                                                              TEL.: (206) 625-1326
               Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 11 of 73




 1
                                      FACTUAL ALLEGATIONS
 2                        Federal Law Prohibits the Collection and Recording of
         Children’s Personal Information, including Voiceprints, Absent Express Parental Consent
 3
               42.    Recognizing the vulnerability of children in the Internet age, in 1999 Congress enacted the
 4
     Children’s Online Privacy Protection Act (“COPPA”).2 COPPA’s express goal is to protect
 5
     children’s privacy while they are connected to the internet. Under COPPA, developers of child-
 6
     focused apps, devices, or voice controlled interactive intelligent speakers, cannot lawfully obtain
 7   the personal information of children under 13 years of age without first obtaining verifiable
 8   consent from their parents.
 9             43.    COPPA applies to any operator of an online service (including an app which runs
10   a voice controlled interactive intelligent speaker) that is directed to children and that: (a) collects,
11   uses, and/or discloses personal information from children, or (b) on whose behalf such information

12   is collected or maintained.3

13             44.    Under COPPA, personal information is also “collected or maintained on behalf of

14   an operator when…[t]he operator benefits by allowing another person to collect personal
     information directly from users of” an online service.4
15
               45.    Under COPPA’s broad definition, “personal information” includes voice
16
     recordings (i.e., voiceprints) and persistent identifiers.5        The      FTC      regards        “persistent
17
     identifiers” as “personally identifiable” information that can be reasonably linked to a particular
18
19
     2
       See 15 U.S.C. §§ 6501–6506.
20   3
       See 16 C.F.R. §312.3.
     4
       See 16 C.F.R. §312.2.
21   5
       See 16 C.F.R. §312.2 (COPPA’s broad definition of “personal information” is as follows: “individually
     identifiable information about an individual collected online,” which includes (1) a first and last name; (2)
22
     a physical address including street name and name of a city or town; (3) online contact information
23   (separately defined as “an email address or any other substantially similar identifier that permits direct
     contact with a person online”); (4) a screen name or user name; (5) telephone number; (6) social security
24   number; (7) a media file containing a child’s image or voice; (8) geolocation information sufficient to
     identify street name and name of a city or town; (9) a “persistent identifier that can be used to recognize a
25   user over time and across different Web sites or online services” (including but not limited to “a customer
     number held in a cookie, an Internet Protocol (IP) address, a processor or device serial number, or unique
26   device identifier”); and (10) any information concerning the child or the child’s parents that the operator
     collects then combines with an identifier).
         CLASS ACTION COMPLAINT                                                                       IDE LAW OFFICE
         Case No.                                                                      7900 SE 28TH STREET, SUITE 500
                                                         -11-                              MERCER ISLAND, WA 98040
                                                                                                    TEL.: (206) 625-1326
               Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 12 of 73




 1   child. The FTC amended COPPA’s definition of “personal information” to clarify the inclusion of
 2   persistent identifiers.6

 3             46.      In order to lawfully collect, use, or disclose personal information, COPPA requires

 4   that an operator meet specific requirements, including each of the following:

 5                   a) Posting a privacy policy on its website or online service providing clear,
                        understandable, and complete notice of its information practices, including what
 6
                        information the website operator collects from children online, how it uses such
 7
                        information, its disclosure practices for such information, and other specific
 8
                        disclosures as set forth in the Rule;
 9
                     b) Providing clear, understandable, and complete notice of its information practices,
10
                        including specific disclosures, directly to parents; and
11
                     c) Obtaining verifiable parental consent prior to collecting, using, and/or disclosing
12                      personal information from children.
13             47.      Under COPPA, “[o]btaining verifiable consent means making any reasonable effort
14   (taking into consideration available technology) to ensure that before personal information is
15   collected from a child, a parent of the child. . . [r]eceives notice of the operator's personal
16   information collection, use, and disclosure practices; and [a]uthorizes any collection, use, and/or
17   disclosure of the personal information.” 16 C.F.R. § 312.2.

18             48.      The FTC recently clarified acceptable methods for obtaining verifiable parental

19   consent, which include, inter alia, the following:

20                   a) providing a consent form for parents to sign and return;
                     b) requiring the use of a credit card/online payment that provides notification of each
21
                        transaction;
22
                     c) connecting to trained personnel via video conference;
23
                     d) calling a staffed toll-free number;
24
25   6
       See https://www.ftc.gov/news-events/blogs/business-blog/2016/04/keeping-online
26   advertising-industry (2016 FTC Blog post from Director of the FTC Bureau of Consumer
     Protection) (last visited Aug. 2, 2019).
         CLASS ACTION COMPLAINT                                                                   IDE LAW OFFICE
         Case No.                                                                  7900 SE 28TH STREET, SUITE 500
                                                          -12-                         MERCER ISLAND, WA 98040
                                                                                                TEL.: (206) 625-1326
               Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 13 of 73




 1                   e) emailing the parent soliciting a response email plus requesting follow-up
 2                      information from the parent;

 3                   f) asking knowledge-based questions; or

 4                   g) verifying a photo ID from the parent compared to a second photo using facial

 5                      recognition technology.7
                               Amazon Collected and Used Children’s Personal
 6
                     Information, including Voiceprints, Through the Echo Dot Kids Edition
 7             49.      Amazon Alexa (“Alexa”) is a cloud-based voice service available on over 100
 8   million devices from both Amazon and third-party device manufacturers.8
 9             50.      The cloud is a vast global network of remote servers that are hooked together and
10   meant to operate as a single ecosystem, storing and managing data, running applications, and
11   delivering content.9
12             51.      Alexa relies on ambient computing to provide customers an intuitive way for
13   consumers to interact with technology that they use every day and encourages consumers to build
14   their voice network by adding new capabilities, connecting Alexa to other devices, and integrating
15   Alexa directly into products.10
16             52.      Ambient computing relies on the Internet of Things (“IoT”) which is the concept
17   of connecting any device that has an on/off switch with all other similar devices.11
18             53.      According to Windows Central, IoT is an interconnected array of computing
19   devices, objects, and machines with unique identifiers that are capable of transferring data over a
20   network without human-to-human or human-to-computer interaction.12
21
     7
       See https://www.ftc.gov/tips-advice/business-center/guidance/childrens-online-privacy-protection-rule-
22
     six-step-compliance (last visited Aug. 2, 2019).
     8
23     https://developer.amazon.com/alexa (last visited Aug. 2, 2019).
     9
       https://azure.microsoft.com/en-us/overview/what-is-the-cloud/ (last visited Aug. 2, 2019).
     10
24      https://developer.amazon.com/alexa, highlighting Mark Cuban stating, “There’s no future that doesn’t
     have ambient computing or voice activation.” (last visited Aug. 2, 2019).
     11
25      https://www.forbes.com/sites/jacobmorgan/2014/05/13/simple-explanation-internet-things-that-anyone-
     can-understand/ (last visited Aug. 2, 2019).
     12
26      https://www.windowscentral.com/what-ambient-computing-and-why-does-it-matter (last visited Aug.
     2, 2019).
         CLASS ACTION COMPLAINT                                                                   IDE LAW OFFICE
         Case No.                                                                  7900 SE 28TH STREET, SUITE 500
                                                       -13-                            MERCER ISLAND, WA 98040
                                                                                                TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 14 of 73




 1          54.     The IoT is the connection of devices of various purposes and complexity, including
 2   home devices, smart cars, home speakers, and community intelligent surveillance to name a few.13
 3          55.     According to one analyst firm, the IoT will be comprised of 26 billion connected

 4   devices by the year 2020 spanning relationships between people and people, people and things,
 5   and things and things.14 According to Windows Central, the number of devices will be 34 billion,
 6   well over four times the human population.15 Anything that can be connected will be connected,
 7   and they will all be talking to each other.16

 8          56.     To that end, Amazon makes portable smart speakers of multiple generations that,
 9   by connecting to the Internet, offer Alexa’s voice service in a consumer’s home using a range of
10   speaker technology and options, such as the Amazon Echo and Amazon Echo Dot.
11          57.     In order to connect the Echo Dot or other Amazon product to Alexa, a user must
12   first download the Alexa App.
13          58.     Once installed and connected, Alexa starts to listen. Alexa is always passively
14   listening, waiting for its wake-up command, and thereafter listening and recording any other
15   information that may be provided by someone in the room.
16          59.     Alexa’s voice control has far-field voice recognition that allows it to hear from
17   across the room.17
18          60.     Alexa awakens when it hears a “wake word,” which, by default, is set to “Alexa”.
19   Once the wake word is spoken, Alexa starts to stream audio to the Amazon Cloud.18
20
21   13
        https://www.windowscentral.com/what-ambient-computing-and-why-does-it-matter (last visited Aug.
     2, 2019).
22   14
        https://www.forbes.com/sites/jacobmorgan/2014/05/13/simple-explanation-internet-things-that-anyone-
23   can-understand/ (last visited Aug. 2, 2019).
     15
        https://www.windowscentral.com/what-ambient-computing-and-why-does-it-matter (last visited Aug.
24   2, 2019).
     16
        https://www.forbes.com/sites/jacobmorgan/2014/05/13/simple-explanation-internet-things-that-anyone-
25   can-understand/ (last visited Aug. 2, 2019).
     17
        https://www.amazon.com/Echo-Kids-smart-speaker-Alexa/dp/B077JFPCPX (last visited Aug. 2, 2019).
     18
26      Ex. 1, (June 1, 2018 letter from Brian Huseman, Vice President of Public Policy for Amazon, to
     Honorable Edward Markey, U.S. Senate and Honorable Joe Barton, U.S. House of Representatives.)
      CLASS ACTION COMPLAINT                                                                    IDE LAW OFFICE
      Case No.                                                                   7900 SE 28TH STREET, SUITE 500
                                                      -14-                           MERCER ISLAND, WA 98040
                                                                                              TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 15 of 73




 1          61.     Once in the cloud, using speech recognition and natural language understanding,
 2   Amazon converts the audio to text and stores it indefinitely.19
 3          62.     The Echo Dot can provide additional functionality if the user adds “Skills” to the

 4   device, which is essentially Amazon’s term for an “app”.20 Unlike other “apps,” Amazon’s Echo
 5   Skills are controlled by voice.21
 6          63.     The Alexa software contains an “Answer Updates” function which Alexa will
 7   prompt a user to turn on if Alexa does not know the answer to a question.22 This allows Alexa to

 8   respond to a question at a later date after Alexa has learned the answer.
 9          64.     As Amazon says, its voice user interface is “quickly becoming capable and robust.
10   . . . paving the way toward fully conversational, multi-modal interactions that extend to mobile,
11   wearables, and even virtual reality.23 Due to advances in machine learning, according to Amazon,
12   its voice user interface is learning and adapting to a user’s speech patterns, preferences, and
13   contexts over time.24 According to Toni Reid, Amazon’s vice president for the Alexa Experience
14   and Echo Devices Group, as of August 2018, the company was striving to make Alexa more
15   “humanlike”, with personalization being the focus for the future of Alexa.25
16          65.     In 2018, Amazon launched the Echo Dot Kids Edition.
17          66.     The default “wake” word for Echo Dot Kids Edition is “Alexa.”26
18
19
     19
        Ex. 1, (June 1, 2018 letter from Brian Huseman, Vice President of Public Policy for Amazon, to
20   Honorable Edward Markey, U.S. Senate and Honorable Joe Barton, U.S. House of Representatives.)
     20
        https://www.cnet.com/how-to/amazon-echo-most-useful-alexa-skills/ (last visited Aug. 2, 2019);
21   https://developer.amazon.com/en-US/alexa/alexa-skills-kit/vui (last visited Aug. 2, 2019).
     21
        https://www.cnet.com/how-to/amazon-echo-most-useful-alexa-skills/ (last visited Aug. 2, 2019);
22
     https://developer.amazon.com/en-US/alexa/alexa-skills-kit/vui (last visited Aug. 2, 2019).
     22
23      https://www.digitaltrends.com/news/amazon-answer-updates-feature/ (last visited Aug. 2, 2019);
     https://www.theverge.com/2018/8/6/17658444/amazon-alexa-answer-update-new-feature-question (last
24   visited Aug. 2, 2019).
     23
        https://developer.amazon.com/en-US/alexa/alexa-skills-kit/vui (last visited Aug. 2, 2019).
     24
25      https://developer.amazon.com/en-US/alexa/alexa-skills-kit/vui (last visited Aug. 2, 2019).
     25
        https://www.digitaltrends.com/news/amazon-answer-updates-feature/ (last visited Aug. 2, 2019).
     26
26      Ex. 1, (June 1, 2018 letter from Brian Huseman, Vice President of Public Policy for Amazon, to
     Honorable Edward Markey, U.S. Senate and Honorable Joe Barton, U.S. House of Representatives.)
      CLASS ACTION COMPLAINT                                                                    IDE LAW OFFICE
      Case No.                                                                   7900 SE 28TH STREET, SUITE 500
                                                     -15-                            MERCER ISLAND, WA 98040
                                                                                              TEL.: (206) 625-1326
             Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 16 of 73




 1           67.     As with the Echo Dot, the Echo Dot Kids Edition can be enhanced with “Kid
 2   Skills.”27 Kid Skills are “intended for children under the age of 13.”28
 3           68.     Echo Dot Kids Edition, using Alexa software and Kid Skills, is designed

 4   specifically for kids to be able to play music, answer questions, tell stories, control other
 5   compatible devices, provide positive feedback when kids ask questions, tell jokes, and more.29
 6           69.     The Alexa software is further designed to record, remember, and later recite back
 7   anything that a child asks it to remember.30 Echo Dot Kids Edition “cannot be used without

 8   Amazon processing voice recordings.”31
                     Amazon’s Echo Dot Kids Edition Unlawfully Collected and
 9               Used Children’s Personal Information Without Parental Consent
10           70.     Amazon, through its sale of the Echo Dot Kids Edition, is an “operator” as defined
11   under COPPA, because the Echo Dot Kids Edition is an IoT device that relies on an Internet
12   connection and Amazon services to use Amazon’s cloud to collect and maintain personal

13   information about users that utilize its online services.32

14
15
16
     27
17      https://developer.amazon.com/en-US/alexa/alexa-skills-kit/kids (last visited Aug. 2, 2019).
     28
        https://developer.amazon.com/en-US/alexa/alexa-skills-kit/kids (last visited Aug. 2, 2019).
18   29
        https://www.amazon.com/Echo-Kids-smart-speaker-Alexa/dp/B077JFPCPX (last visited Aug. 2, 2019).
     30
        https://www.echokidsprivacy.com/#readcomplaint, referencing Exhibit 3-1 (A screen shot taken from
19   an Alexa App Dashboard page after asking the Echo to “remember” certain facts and days later asking the
     Echo “what do you remember?”).
20   31
        Ex. 1, (June 1, 2018 letter from Brian Huseman, Vice President of Public Policy for Amazon, to
     Honorable Edward Markey, U.S. Senate and Honorable Joe Barton, U.S. House of Representatives.)
21   32
        16 C.F.R. §312.2 defines an “operator,” in pertinent part, as: any person who operates a Web site
     located on the Internet or an online service and who collects or maintains personal information from or
22
     about the users of or visitors to such Web site or online service, or on whose behalf such information is
23   collected or maintained, or offers products or services for sale through that Web site or online service,
     where such Web site or online service is operated for commercial purposes involving commerce among
24   the several States or with 1 or more foreign nations; in any territory of the United States or in the District
     of Columbia, or between any such territory and another such territory or any State or foreign nation; or
25   between the District of Columbia and any State, territory, or foreign nation; See
     https://internetofthingsagenda.techtarget.com/blog/IoT-Agenda/The-rise-of-voice-control-in-the-internet-
26   of-things; https://www.amazon.com/gp/help/customer/display.html?nodeId=202011800 (last visited Aug.
     2, 2019); https://developer.amazon.com/en-US/alexa/alexa-skills-kit/kids (last visited Aug. 2, 2019).
      CLASS ACTION COMPLAINT                                                                          IDE LAW OFFICE
      Case No.                                                                         7900 SE 28TH STREET, SUITE 500
                                                          -16-                             MERCER ISLAND, WA 98040
                                                                                                    TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 17 of 73




 1          71.     The Echo Dot Kids Edition collects “personal information,” as defined by COPPA,
 2   because it collects audio files, i.e., voiceprints, containing a child’s voice from any child who

 3   speaks in the same room as the device.33

 4          72.     The Echo Dot Kids Edition collects persistent identifiers associated with a child

 5   such as MAC (media access control) addresses of devices, serial numbers, and IP addresses which
     are all transmitted to the Amazon Cloud and stored in association with the child’s profile and the
 6
     accumulating cache of audio voice recordings.
 7
            73.     Additionally, the Echo Dot Kids Edition collects other information about a child in
 8
     connection with the persistent identifiers, such as “ . . . information about the books, music, and
 9
     skills a child uses . . .” so that it can make recommendations to and for the child – all for
10
     commercial gain, of course.34
11
            74.     Further, the Echo Dot Kids Edition is specifically designed to collect information
12   from a child with its “Remember This” feature which allows Alexa to store information conveyed
13   by the child by saying either “remember” or “make a note”.35           This feature enables Alexa to
14   develop a relationship with a child, which results in the child confiding to Alexa whereby Alexa
15   eerily becomes a personal online “diary,” held by Amazon.
16          75.     Alexa’s “Answer Update” function, if activated, calls for Alexa to respond to
17   questions at a later date if she learns new information pertaining to the question.36 In order to

18   have the option to answer the question at a later date, Alexa’s programming must be such that she

19   collects and stores the question, indefinitely.

20          76.     In all, Amazon collects at least four types of personal information about children
     through the Echo Dot Kids Edition: 1) voice recordings, 2) persistent identifiers associated with
21
22
     33
23      https://www.ftc.gov/news-events/press-releases/2017/10/ftc-provides-additional-guidance-coppa-voice-
     recordings (last visited Aug. 2, 2019).
     34
24      Ex. 1, (June 1, 2018 letter from Brian Huseman, Vice President of Public Policy for Amazon, to
     Honorable Edward Markey, U.S. Senate and Honorable Joe Barton, U.S. House of Representatives.)
     35
25      https://www.theverge.com/2018/5/1/17307256/amazon-echo-remember-this;
     https://www.consumerreports.org/privacy/amazon-echo-dot-kids-violates-privacy-rules-advocates-claim/
     36
26      See https://www.theverge.com/2018/8/6/17658444/amazon-alexa-answer-update-new-feature-question
     (last visited Aug. 2, 2019).
      CLASS ACTION COMPLAINT                                                                     IDE LAW OFFICE
      Case No.                                                                    7900 SE 28TH STREET, SUITE 500
                                                       -17-                           MERCER ISLAND, WA 98040
                                                                                               TEL.: (206) 625-1326
               Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 18 of 73




 1   the child, 3) other information about a child associated with the persistent identifier, and 4)
 2   personal information offered by the child for the device to “remember.”

 3             77.     When it comes to the collection, use, and disclosure of a child’s “personal

 4   information”, Amazon must give Direct Notice to the parent, the requirements and contents of

 5   which must be very specific under federal law.37 This is to ensure that parents of children are
     provided with “key information” in a succinct “just in time” fashion.38
 6
               78.     Amazon’s purported ‘notice’ of its collection practices fall woefully short.
 7
               79.     When parents first set up the Echo Dot Kids Edition, they are provided with the
 8
     following screen titled Parental Consent:
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23             80.     Defendant’s purported “Parental Consent” mechanism is legally inadequate in that
24   it is generic, general, and vague in nature. In particular, it gives examples of information rather
25
     37
26        16 C.F.R. §312.4 (b) & (c)(1-4).
     38
          Statement of Basis and Purpose, 78 Fed. Reg. at 3984.
      CLASS ACTION COMPLAINT                                                                     IDE LAW OFFICE
      Case No.                                                                    7900 SE 28TH STREET, SUITE 500
                                                          -18-                        MERCER ISLAND, WA 98040
                                                                                               TEL.: (206) 625-1326
               Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 19 of 73




 1   than specifics. What’s more, it fails to identify how information is to be used and fails to inform
 2   whether information will be disclosed to a third party.

 3             81.     In particular, Defendant’s purported “Parental Consent” mechanism vaguely and

 4   generically describes that Amazon offers “some” services intended for children, and in “some”

 5   cases Amazon may know a child is using a service, and that children “may” share personal
     information, and that Amazon “may” collect it. To address how they collect, use, and disclose this
 6
     unspecified personal information, Amazon defers to another online webpage, its Children’s
 7
     Privacy Disclosure.
 8
               82.     The generic and vague purported ‘notice’ therefore does not ensure that “key
 9
     information” is provided to parents in a “just in time” fashion, which is the required method put
10
     forth by the Federal Trade Commission.39 All it does is ask the reader to agree to litany of “coulds”
11
     and “maybes”.
12             83.     Further, the purported “Parental Consent” mechanism is only displayed during the
13   set-up process and not prior to engaging with any newly enabled Skill. Thus, the reader of the
14   purported “Parental Consent” is asked to provide consent prior to knowing what Skills (apps) the
15   child may be using in the future and also what disclosures may possibly be made to third parties
16   during that usage.
17             84.     Aside from its legally inadequate ‘Direct Notice’, Amazon’s “Online Notice”—

18   which is supposed to describe what information is collected, whether the service enables a child

19   to make personal information publicly available, how Amazon uses the information, and the

20   disclosure practices for the information—also fails to pass muster.40
               85.     Amazon’s purported Online Notice, titled “Child Privacy Disclosure”, is shown in
21
     very fine print below in the following image:
22
23
24
25
     39
26        Statement of Basis and Purpose, 78 Fed. Reg. at 3984.
     40
          See 16 C.F.R. §312.4(d)(1-3).
      CLASS ACTION COMPLAINT                                                                   IDE LAW OFFICE
      Case No.                                                                  7900 SE 28TH STREET, SUITE 500
                                                          -19-                      MERCER ISLAND, WA 98040
                                                                                             TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 20 of 73




 1
 2
 3

 4
 5
 6
 7

 8
 9
10
11
12
13
14
15          86.        Again, the purported Disclosure does not describe the actual information it collects.

16   Like the purported Direct Notice, it provides a litany of “coulds” and “maybes”.
            87.        It does not adequately describe whether its service enables a child to make
17
     information publicly available. Rather, it kicks the can down the road by indicating that a child
18
     “may be” able to make information publicly available “depending” on what products and services
19
     the child uses.
20
            88.        The purported Child Privacy Disclosure also fails to provide notice about Amazon’s
21
     sharing of personal information. Instead, it simply defers to the Amazon Privacy Notice (without
22
     even disclosing the actual address of the Notice).
23
            89.        One such Privacy Notice can be found on the Internet.41
24
25
     41
26     https://www.amazon.com/gp/help/customer/display.html/ref=asus_gen_not?ie=UTF8&nodeId=468496
     (last visited Aug. 2, 2019).
      CLASS ACTION COMPLAINT                                                                     IDE LAW OFFICE
      Case No.                                                                    7900 SE 28TH STREET, SUITE 500
                                                        -20-                          MERCER ISLAND, WA 98040
                                                                                               TEL.: (206) 625-1326
             Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 21 of 73




 1           90.     That particular notice is lengthy, not child specific, not specific to Echo or Echo
 2   Dot Kids Edition, confusing, and includes a variety of seemingly unrelated topics

 3           91.     For example, the Privacy Notice discloses that Amazon collects “search term and

 4   search result information from some searches conducted through the Web search features offered

 5   by our subsidiary, Alexa Internet,” but it does not say whether it does so when a child is using the
     Echo Dot Kids Edition.42 In fact, the Privacy Notice is geared more toward online shopping than
 6
     assisting parents in understanding privacy rights as they pertain to the audio recordings and other
 7
     personal information of their children. The Privacy Notice clearly contains information that is
 8
     unrelated, confusing and contradictory, all of which are prohibited by COPPA.43
 9
             92.     Amazon is also required to give notice and obtain consent for information collected
10
     by third parties through its online services.44
11
             93.     However, Amazon fails to disclose anywhere in its purported ‘Notice’ how much
12   information is transmitted to or collected by Kid Skill developers.
13           94.     What’s more, Amazon’s purported ‘Children Privacy Disclosure’ disclaims any
14   responsibility for third party practices, including the Kid Skills, by stating, “[t]his disclosure does
15   not apply to the practices of any third-party services (including apps, skills, and websites) that may
16   be accessed through an Amazon product or service.”
17           95.     The purported notice regarding third parties is not specific as to any entity or the

18   type of personal information that may be collected. Indeed, rather than comply with its FTC

19   mandated obligation, Amazon admittedly disclaims it.

20
21
     42
        https://www.amazon.com/gp/help/customer/display.html/ref=asus_gen_not?ie=UTF8&nodeId=468496
22
     (last visited Aug. 2, 2019).
     43
23       16 C.F.R. §312.4(a).
     44
         Statement of Basis and Purpose, 78 Fed. Reg. at 3976-3977. (“It cannot be the responsibility of parents
24   to try to pierce the complex infrastructure of entities that may be collecting their children’s personal
     information through any one site. For child-directed properties, one entity, at least, must be strictly
25   responsible for providing parents notice and obtaining consent when personal information is collected
     through that site. The Commission believes that the primary-content site or service is in the best position
26   to know which plug-ins it integrates into its site, and is also in the best opposition to give notice and
     obtain consent from the parties.”).
      CLASS ACTION COMPLAINT                                                                         IDE LAW OFFICE
      Case No.                                                                        7900 SE 28TH STREET, SUITE 500
                                                         -21-                             MERCER ISLAND, WA 98040
                                                                                                   TEL.: (206) 625-1326
             Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 22 of 73




 1           96.      Even worse, according to research performed by the Campaign for a Commercial
 2   Free Childhood & Center for Digital Democracy et al. (hereinafter, the “Campaign”), in support

 3   of the Request for Investigation of Amazon, Inc.’s Echo Dot Kids Edition for Violating the

 4   Children’s Online Privacy Protection Act, submitted to the FTC on May 9, 2019, 84.6% of the Kid

 5   Skills did not have a link to a privacy policy.45
             97.      On top of its disclosure failures, Amazon’s purported “consent” mechanisms are
 6
     also legally inadequate.
 7
             98.      Under COPPA, “[o]btaining verifiable consent means making any reasonable effort
 8
     (taking into consideration available technology) to ensure that before personal information is
 9
     collected from a child, a parent of the child. . . [r]eceives notice of the operator's personal
10
     information collection, use, and disclosure practices; and [a]uthorizes any collection, use, and/or
11
     disclosure of the personal information.”46
12           99.      Amazon’s purported parental consent mechanism fails to comply with the
13   acceptable methods listed by COPPA, all of which apply specifically to a “parent”.47 Amazon
14   uses its own method which, given the technology available, is unreasonable, as it does not even
15   ensure that the person providing the supposed consent is the child’s parent.
16           100.     The Amazon purported consent process allows for a person to enter a Visa Gift
17   Card in order to give verifiable consent. Not only is this insufficient to establish someone is a

18
     45
        https://www.echokidsprivacy.com/ (last accessed Aug. 2, 2019).
19   46
        16 C.F.R. §312.2.
     47
        See 16 C.F.R. §312.5(b) ((i) Providing a consent form to be signed by the parent and returned to
20   the operator by postal mail, facsimile, or electronic scan; (ii) Requiring a parent, in connection with a
     monetary transaction, to use a credit card, debit card, or other online payment system that provides
21   notification of each discrete transaction to the primary account holder; (iii) Having a parent call a toll-free
     telephone number staffed by trained personnel; (iv) Having a parent connect to trained personnel via
22
     video-conference; (v) Verifying a parent's identity by checking a form of government-issued
23   identification against databases of such information, where the parent's identification is deleted by
     the operator from its records promptly after such verification is complete; or (vi) Provided
24   that, an operator that does not “disclose” (as defined by § 312.2) children's personal information, may use
     an email coupled with additional steps to provide assurances that the person providing the consent is
25   the parent. Such additional steps include: Sending a confirmatory email to the parent following receipt of
     consent, or obtaining a postal address or telephone number from the parent and confirming the parent's
26   consent by letter or telephone call. An operator that uses this method must provide notice that
     the parent can revoke any consent given in response to the earlier email).
      CLASS ACTION COMPLAINT                                                                           IDE LAW OFFICE
      Case No.                                                                          7900 SE 28TH STREET, SUITE 500
                                                           -22-                             MERCER ISLAND, WA 98040
                                                                                                     TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 23 of 73




 1   parent, it is insufficient to establish someone is even an adult. Gift cards are often given to kids
 2   and can be purchased by kids under 13 at various locations including Wal-Mart, CVS, gas stations,

 3   etc. Additionally, the card is not charged by Amazon, thereby failing to provide notice of the

 4   “discrete transaction,” as required by law. Indeed, this gift card method was tested by the

 5   Campaign and shown to work to bypass the consent process.48
            101.    An even bigger problem is the fact that Amazon altogether fails to obtain verifiable
 6
     consent and/or provide any notice whatsoever to parents whose children visit another child who
 7
     owns the Echo Dot Kids Edition, whether they be neighbors, friends, stepsiblings, cousins, or even
 8
     siblings. The first thing a kid wants to do with a new toy is show their friends. A parent whose
 9
     child may be visiting a friend’s house will have no notice of, or be able to consent to, their child’s
10
     voiceprint being recorded and/or the collection of any other personal information. One can easily
11
     envision the excitement of the visiting child being introduced to their friend’s new toy. One can
12   envision the friend’s response to seeing the new toy being, “so cool, I want to try.” One may also
13   envision the questions that may be raised in the mind of the visiting child’s parents when that child
14   comes home and excitedly conveys, “I told Alexa my birthday and she totally remembered it two
15   hours later, she even knows my name.”
16          102.    What’s more, Amazon has the technology to use personalized voice recognition to
17   avoid these issues, i.e., only record the child of whose consent Amazon purportedly obtained.49 In

18   particular, Alexa has the capability to record a visiting child’s voice both with and without the use

19   of personalized voice recognition.50 Enabling the voice recognition feature would allow Alexa to

20   distinguish between whom it records. Even though this technology is available, Amazon does not
     utilize it to comply with COPPA notice and consent requirements when it pertains to visiting
21
     children.
22
            103.    Amazon’s data and information retention and destruction policies in respect to the
23
     Echo Dot Kids Edition also fail to pass muster, violating both state and federal law.
24
     48
25      https://www.echokidsprivacy.com/, Ex 1-9 through 1-11 (last accessed Aug. 2, 2019).
     49
        https://www.cnet.com/how-to/how-to-setup-voice-profiles-on-the-amazon-echo-alexa/ (last accessed
26   Aug. 2, 2019).
     50
        Id.
      CLASS ACTION COMPLAINT                                                                    IDE LAW OFFICE
      Case No.                                                                   7900 SE 28TH STREET, SUITE 500
                                                      -23-                           MERCER ISLAND, WA 98040
                                                                                              TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 24 of 73




 1          104.    Under federal law, Amazon may only retain a child’s personal information
 2   reasonably long enough to fulfill the purpose for which it was collected, following which the

 3   “operator”, Amazon, must delete it.51

 4          105.    The Amazon Children’s Privacy Disclosure, while outlining some very broad

 5   reasons it stores a child’s personal information, does not inform the parent when it will be deleted,
     absent a specific request of a parent pertaining to a particular piece of information. According to
 6
     Brian Huseman, Vice President of Public Policy for Amazon, “Parents also can delete all voice
 7
     recordings associated with their child’s device at the Manage Your Account and Devices page at
 8
     www.amazon.com/mycd.”52
 9
            106.    However, placing the burden on parents to delete their child’s personal information
10
     is unreasonable and unlawful.       Amazon cannot transfer its legal obligations to parents –
11
     particularly through its vague and confusing purported Children’s Privacy Disclosure. Absent
12   action by the parent, the personal information is kept indefinitely. Perhaps indefinite unrestricted
13   collection is the real purpose the information was collected in the first place.
14          107.    Further, the parent of a visiting child does not even have access to or knowledge of
15   the Amazon Manage Your Account and Devices page for another child, through which they could
16   delete their child’s unauthorized recording.
17          108.    Amazon is legally required (but fails) to provide methods which are not

18   unreasonably burdensome to a parent to review and delete their child’s personal information.53

19          109.    Indeed, Amazon’s purported Children’s Privacy Policy does not explain the review

20   and delete process but simply refers the parent to another site page or advises the user to contact
     Customer Service.
21
            110.    When a parent finally does get to the section allowing them to review their child’s
22
     voice history - or for that matter some other child’s voice history – there is no method to search
23
24   51
        See 16 C.F.R. §312.10; https://www.ftc.gov/news-events/blogs/business-blog/2018/05/under-coppa-
25   data-deletion-isnt-just-good-idea-its-law (last accessed Aug. 2, 2019).
     52
        Ex. 1, (June 1, 2018 letter from Brian Huseman, Vice President of Public Policy for Amazon, to
26   Honorable Edward Markey, U.S. Senate and Honorable Joe Barton, U.S. House of Representatives.)
     53
        See 16 C.F.R. §312.6.
      CLASS ACTION COMPLAINT                                                                    IDE LAW OFFICE
      Case No.                                                                   7900 SE 28TH STREET, SUITE 500
                                                      -24-                           MERCER ISLAND, WA 98040
                                                                                              TEL.: (206) 625-1326
             Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 25 of 73




 1   voice records with specificity. For example, a parent can’t search by the word “sad” or “hurt” or
 2   “sex” or “cry”. A parent must either listen to all recordings (to identify their child’s voice) or read

 3   all transcriptions, one at a time, to ascertain the type of information that has been recorded. One

 4   can imagine the thousands of recordings, including those involved with interactive games, that a

 5   parent must sort through to learn what their child or another child may have disclosed to Alexa.
             111.    What’s more, once a parent has reached the stage of directing Amazon to delete a
 6
     voice recording, research indicates that the underlying information may not be deleted.54
 7
             112.    For example, the Campaign performed numerous tests in respect to the Alexa
 8
     “Remember This” feature. Those tests research showed that edits did not take, that deletions did
 9
     not stay deleted, and that Alexa refused to forget. According to the Campaign, after numerous
10
     tests, the only way they could delete a child’s information was through contacting customer service
11
     who advised that the only method was to delete the child’s entire profile.55
12           113.    In sum, Amazon’s Echo Dot Kids Edition violates numerous state and federal laws
13   by, inter alia, failing to: (i) provide proper disclosures, (ii) obtain proper consent, and (iii) collect
14   and retain personally identifying information in a legally permissible fashion.
15           114.    The Campaign sums it up best: “Amazon markets Echo Dot Kids as a device to
16   educate and entertain kids, but the real purpose is to amass a treasure trove of sensitive data that it
17   refuses to relinquish even when directed to by parents.”56
                               Defendants Engaged in the Foregoing Acts
18                           Without Obtaining Verifiable Parental Consent
19           115.    Defendants collected, used, or disclosed the personal information of Plaintiffs, including
20   voiceprints, without notifying their parents and/or guardians. Defendants never obtained verifiable

21   parental consent to collect, use, or disclose children’s personal information.

22   54
        https://www.youtube.com/watch?v=mlraB-zflv8 (last accessed Aug. 2, 2019).
     55
23      EchoKidsPrivacy.com, Complaint, p.32. (last accessed Aug. 2, 2019).
     56
        https://www.commondreams.org/news/2019/05/09/alexa-stop-spying-my-kids-ftc-complaint-charges-
24   amazons-echo-dot-violates-child, (last accessed Aug. 2, 2019) (“We spent months analyzing the Echo Dot
     Kids and the devices myriad privacy policies and we still don’t have a clear picture of what data is
25   collected by Amazon and how has access to it. . . . If privacy experts can’t make heads or tails of
     Amazon’s privacy policy labyrinth, . . . how can a parent meaningfully consent to the collection of their
26   children’s data?” Angela Campbell, a CCFC board member and director of IPR’s Communication and
     Technology Clinic.).
      CLASS ACTION COMPLAINT                                                                       IDE LAW OFFICE
      Case No.                                                                      7900 SE 28TH STREET, SUITE 500
                                                        -25-                            MERCER ISLAND, WA 98040
                                                                                                 TEL.: (206) 625-1326
                Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 26 of 73




 1              116.     Plaintiffs never knew that Defendants collected, disclosed, or used children’s
 2   personal information because Defendants at all times failed to provide any of the required

 3   disclosures, never sought verifiable parental consent, and never provided a mechanism by which

 4   the Plaintiffs’ parents could provide verifiable consent.

 5                               The Campaign Files a Complaint Against Amazon
                117.     In May of 2019, the Campaign filed a complaint against Defendants with the Federal Trade
 6
     Commission (“FTC”) for their unlawful and deceptive conduct in connection with their actions
 7
     alleged herein.57
 8
                118.     The Campaign’s Complaint alleges, inter alia, Defendants engaged in unlawful and
 9
     deceptive practices by surreptitiously collecting and tracking children’s personal information
10
     through Defendants’ device.
11
                119.     The Campaign further complains that Amazon unlawfully fails to disclose which
12   Skills collect personal information from children and what type of information the Skills collect.
13              120.     While that case remains pending before the FTC, Plaintiffs now bring this case on
14   behalf of the millions of consumers harmed by Defendants’ unlawful conduct.
15                                       Fraudulent Concealment and Tolling
16              121.     The applicable statutes of limitations are tolled by virtue of Defendants’ knowing
17   and active concealment of the facts alleged above. Plaintiffs and class members were ignorant of

18   the information essential to the pursuit of these claims, without any fault or lack of diligence on

19   their own part.

20              122.     At the time the action was filed, Defendants were under a duty to disclose the true
     character, quality, and nature of their activities to Plaintiffs and the Classes. Defendants are
21
     therefore estopped from relying on any statute of limitations.
22
                123.     Defendants’ fraudulent concealment is common to the Classes.
23
24
25
26   57
          See https://commercialfreechildhood.org/sites/default/files/devel-generate/ciw/echo_dot_complaint.pdf. (last
     accessed Aug. 2, 2019).
      CLASS ACTION COMPLAINT                                                                                 IDE LAW OFFICE
      Case No.                                                                                7900 SE 28TH STREET, SUITE 500
                                                               -26-                               MERCER ISLAND, WA 98040
                                                                                                           TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 27 of 73




 1
                                   CLASS ACTION ALLEGATIONS
 2
            124.    Plaintiffs seek class certification of the Classes and Subclasses set forth herein
 3   pursuant to Federal Rule of Civil Procedure 23.
 4          125.    Plaintiffs bring this class action on behalf of themselves and all members of the
 5   following class:
 6          The National Class: All children under the age of 13 residing in the United States who
 7          used Alexa on the Amazon Echo Dot Kids Edition.

 8          126.    Plaintiffs also seek class certification of claims for the common law privacy cause

 9   of action “Intrusion Upon Seclusion,” on behalf of a multi-state class, with a class defined as

10   follows:
            The Multi-state Class: All children under the age of 13 residing in the States of
11
            Alabama, Arizona, California, Connecticut, Delaware, Florida, Georgia, Illinois,
12
            Kentucky, Louisiana, Massachusetts, Michigan, Minnesota, Mississippi, Nevada,
13
            New York, North Carolina, Ohio, Pennsylvania, Texas, Vermont, Virginia, and
14
            Wisconsin who used Alexa on the Amazon Echo Dot Kids Edition.
15
            127.    Plaintiffs also seek certification of the following state subclasses:
16
            Alabama Subclass: All children under the age of 13 residing in the State of
17
            Alabama who used Alexa on the Amazon Echo Dot Kids Edition.
18          Arizona Subclass: All children under the age of 13 residing in the State of Arizona
19          who used Alexa on the Amazon Echo Dot Kids Edition.
20          California Subclass: All children under the age of 13 residing in the State of
21          California who used Alexa on the Amazon Echo Dot Kids Edition.
22          Connecticut Subclass: All children under the age of 13 residing in the State of

23          Connecticut who used Alexa on the Amazon Echo Dot Kids Edition.

24          Delaware Subclass: All children under the age of 13 residing in the State of

25          Delaware who used Alexa on the Amazon Echo Dot Kids Edition.

26
      CLASS ACTION COMPLAINT                                                                    IDE LAW OFFICE
      Case No.                                                                   7900 SE 28TH STREET, SUITE 500
                                                      -27-                           MERCER ISLAND, WA 98040
                                                                                              TEL.: (206) 625-1326
           Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 28 of 73




 1
           Florida Subclass: All children under the age of 13 residing in the State of Florida
 2
           who used Alexa on the Amazon Echo Dot Kids Edition.
 3         Georgia Subclass: All children under the age of 13 residing in the State of Georgia
 4         who used Alexa on the Amazon Echo Dot Kids Edition.
 5         Illinois Subclass: All children under the age of 13 residing in the State of Illinois
 6         who used Alexa on the Amazon Echo Dot Kids Edition.
 7         Kentucky Subclass: All children under the age of 13 residing in the State of

 8         Kentucky who used Alexa on the Amazon Echo Dot Kids Edition.

 9         Louisiana Subclass: All children under the age of 13 residing in the State of

10         Louisiana who used Alexa on the Amazon Echo Dot Kids Edition.
           Massachusetts Subclass: All children under the age of 13 residing in the State of
11
           Massachusetts who used Alexa on the Amazon Echo Dot Kids Edition.
12
           Michigan Subclass: All children under the age of 13 residing in the State of
13
           Michigan who used Alexa on the Amazon Echo Dot Kids Edition.
14
           Minnesota Subclass: All children under the age of 13 residing in the State of
15
           Minnesota who used Alexa on the Amazon Echo Dot Kids Edition.
16
           Mississippi Subclass: All children under the age of 13 residing in the State of
17
           Mississippi who used Alexa on the Amazon Echo Dot Kids Edition.
18         Nevada Subclass: All children under the age of 13 residing in the State of Nevada
19         who used Alexa on the Amazon Echo Dot Kids Edition.
20         New York Subclass: All children under the age of 13 residing in the State of New
21         York who used Alexa on the Amazon Echo Dot Kids Edition.
22         North Carolina Subclass: All children under the age of 13 residing in the State

23         of North Carolina who used Alexa on the Amazon Echo Dot Kids Edition.

24         Ohio Subclass: All children under the age of 13 residing in the State of Ohio who

25         used Alexa on the Amazon Echo Dot Kids Edition.

26
     CLASS ACTION COMPLAINT                                                                  IDE LAW OFFICE
     Case No.                                                                 7900 SE 28TH STREET, SUITE 500
                                                    -28-                          MERCER ISLAND, WA 98040
                                                                                           TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 29 of 73




 1
            Pennsylvania Subclass: All children under the age of 13 residing in the State of
 2
            Pennsylvania who used Alexa on the Amazon Echo Dot Kids Edition.
 3          Texas Subclass: All children under the age of 13 residing in the State of Texas
 4          who used Alexa on the Amazon Echo Dot Kids Edition.
 5          Vermont Subclass: All children under the age of 13 residing in the State of
 6          Vermont who used Alexa on the Amazon Echo Dot Kids Edition.
 7          Virginia Subclass: All children under the age of 13 residing in the State of

 8          Virginia who used Alexa on the Amazon Echo Dot Kids Edition.

 9          Wisconsin Subclass: All children under the age of 13 residing in the State of

10          Wisconsin who used Alexa on the Amazon Echo Dot Kids Edition.
            128.    Plaintiffs reserve the right to modify or refine the Class or Subclass definitions
11
     based upon discovery of new information.
12
            129.    Excluded from the Classes and Subclasses are: (a) any Judge or Magistrate Judge
13
     presiding over this action and members of their staff, as well as members of their families; (b)
14
     Defendants, Defendants’ predecessors, parents, successors, heirs, assigns, subsidiaries, and any
15
     entity in which any Defendants or their parents have a controlling interest, as well as Defendants’
16
     current or former employees, agents, officers, and directors; (c) persons who properly execute and
17
     file a timely request for exclusion from the Classes or Subclass; (d) persons whose claims in this
18   matter have been finally adjudicated on the merits or otherwise released; (e) counsel for Plaintiffs
19   and Defendants; and (f) the legal representatives, successors, and assigns of any such excluded
20   persons.
21                             The Classes Satisfy the Rule 23 Requirements
22          130.    Ascertainability. The proposed Classes and Subclasses are readily ascertainable

23   because they are defined using objective criteria so as to allow class members to determine if they

24   are part of a Class or Subclass. Further, the Classes and Subclass can be readily identified through

25   records maintained by Defendants.

26
      CLASS ACTION COMPLAINT                                                                  IDE LAW OFFICE
      Case No.                                                                 7900 SE 28TH STREET, SUITE 500
                                                     -29-                          MERCER ISLAND, WA 98040
                                                                                            TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 30 of 73




 1          131.    Numerosity (Rule 23(a)(1)). The Classes and Subclasses are so numerous that
 2   joinder of individual members herein is impracticable. The exact number of Class or Subclass

 3   members, as herein identified and described, is not known, but sales figures indicate that Defendant

 4   has sold millions of devices across the U.S.

 5          132.    Commonality (Rule 23(a)(2)). Common questions of fact and law exist for each
     cause of action and predominate over questions affecting only individual Class and Subclass
 6
     members, including the following:
 7
            a) Whether Defendants engaged in the activities referenced in the above paragraphs;
 8
            b) Whether Defendants provided disclosure of all the activities referenced in the above
 9
                paragraphs, as required by federal and state laws;
10
            c) Whether Defendants directly notified parents of any of the activities referenced in the
11
                above paragraphs;
12
            d) Whether Defendants sought verifiable parental consent prior to engaging in any of the
13
                activities referenced in the above paragraphs;
14
            e) Whether Defendants provided a process or mechanism for parents to provide verifiable
15              parental consent prior to engaging in any of the activities referenced in the above
16              paragraphs;
17          f) Whether Defendants received verifiable parental consent prior to engaging in any of
18              the activities referenced in the above paragraphs;
19          g) Whether Defendants otherwise collected and retained personally identifying
20              information in a legally permissible fashion;

21          h) Whether Defendants’ acts and practices complained of herein violate the Federal

22              Wiretap Act, 18 U.S.C. § 2510, et seq.;

23          i) Whether Defendants’ acts and practices complained of herein amount to acts of

24              intrusion upon seclusion under the laws of Alabama, Arizona, California, Connecticut,
                Delaware, Florida, Georgia, Illinois, Kentucky, Louisiana, Massachusetts, Michigan,
25
26
      CLASS ACTION COMPLAINT                                                                  IDE LAW OFFICE
      Case No.                                                                 7900 SE 28TH STREET, SUITE 500
                                                     -30-                          MERCER ISLAND, WA 98040
                                                                                            TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 31 of 73




 1
                Minnesota, Mississippi, Nevada, New York, North Carolina, Ohio, Pennsylvania,
 2
                Texas, Vermont, Virginia, and Wisconsin;
 3          j) Whether Defendants’ acts and practices complained of herein violate the State
 4              consumer protection laws invoked herein;
 5          k) Whether Defendants’ acts and practices complained of herein violate Subclass
 6              members’ California Constitutional Right to Privacy;
 7          l) Whether Defendants’ acts and practices complained of herein violate Illinois’
 8              Biometric Information Privacy Act, 740 ILCS 14/1, et seq.

 9          m) Whether members of the Classes and Subclasses have sustained damages, and, if so, in

10              what amount; and

11          n) What is the appropriate injunctive relief to ensure Defendants no longer illegally collect

12              children’s personal information, including, voiceprints.

13          133.    Typicality (Rule 23(a)(3)). Plaintiffs’ claims are typical of the claims of members
14   of the proposed Classes and Subclasses because, among other things, Plaintiffs and members of
15   the Classes and Subclasses sustained similar injuries as a result of Defendants’ uniform wrongful

16   conduct and their legal claims all arise from the same events and wrongful conduct by Defendants.

17          134.    Adequacy (Rule 23(a)(4)). Plaintiffs will fairly and adequately protect the interests

18   of the proposed Classes and Subclasses. Plaintiffs’ interests do not conflict with the interests of

19   the members of the Classes and Subclasses and Plaintiffs have retained counsel experienced in
     complex class action and data privacy litigation to prosecute this case on behalf of the Classes and
20
     Subclasses.
21
            135.    Predominance & Superiority (Rule 23(b)(3)). In addition to satisfying the
22
     prerequisites of Rule 23(a), Plaintiffs satisfy the requirements for maintaining a class action under
23
     Rule 23(b)(3). Common questions of law and fact predominate over any questions affecting only
24
     individual Class and Subclass members, and a class action is superior to individual litigation and
25
     all other available methods for the fair and efficient adjudication of this controversy. The amount
26
     of damages available to individual Plaintiffs is insufficient to make litigation addressing
      CLASS ACTION COMPLAINT                                                                   IDE LAW OFFICE
      Case No.                                                                  7900 SE 28TH STREET, SUITE 500
                                                      -31-                          MERCER ISLAND, WA 98040
                                                                                             TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 32 of 73




 1   Defendants’ conduct economically feasible in the absence of the class action procedure.
 2   Individualized litigation also presents a potential for inconsistent or contradictory judgments, and

 3   increases the delay and expense presented by the complex legal and factual issues of the case to

 4   all parties and the court system. By contrast, the class action device presents far fewer management

 5   difficulties and provides the benefits of a single adjudication, economy of scale, and
     comprehensive supervision by a single court.
 6
            136.    Final Declaratory or Injunctive Relief (Rule 23(b)(2)). Plaintiffs also satisfy the
 7
     requirements for maintaining a class action under Rule 23(b)(2). Defendants have acted or refused
 8
     to act on grounds that apply generally to the proposed Classes and Subclasses, making final
 9
     declaratory or injunctive relief appropriate with respect to the proposed Classes and Subclasses as
10
     a whole.
11
            137.    Particular Issues (Rule 23(c)(4)). Plaintiffs also satisfy the requirements for
12
     maintaining a class action under Rule 23(c)(4). Their claims consist of particular issues that are
13
     common to all Class and Subclass members and are capable of class-wide resolution that will
14
     significantly advance the litigation.
15                                           CAUSES OF ACTION
16                                               COUNT 1
17                   VIOLATION OF THE WIRETAP ACT, 18 U.S.C. § 2510 et seq.
18                               (Brought on Behalf of the National Class)
19          138.    Plaintiffs reallege and incorporate by reference all of the preceding paragraphs.

20          139.    The Federal Wiretap Act, 18 U.S.C. § 2510 et seq., prohibits the interception of any

21   wire, oral, or electronic communications. The statute confers a civil cause of action on “any person

22   whose wire, oral, or electronic communication is intercepted, disclosed, or intentionally used in

23   violation of this chapter.” 18 U.S.C. § 2520(a).
            140.    “Electronic communication” is defined as “any transfer of signs, signals, writing,
24
     images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio,
25
26
      CLASS ACTION COMPLAINT                                                                   IDE LAW OFFICE
      Case No.                                                                  7900 SE 28TH STREET, SUITE 500
                                                        -32-                        MERCER ISLAND, WA 98040
                                                                                             TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 33 of 73




 1   electromagnetic, photoelectronic or photooptical system that affects interstate or foreign
 2   commerce…” 18 U.S.C. § 2510(12).

 3          141.    “Intercept” is defined as “the aural or other acquisition of the contents of any wire,

 4   electronic, or oral communication through the use of any electronic, mechanical, or other device.”

 5   18 U.S.C. § 2510(4).
            142.    “Contents” is defined as “includ[ing] any information concerning the substance,
 6
     purport, or meaning of that communication.” 18 U.S.C. § 2510(8).
 7
            143.    “Person” is defined as “any employee, or agent of the United States or any State or
 8
     political subdivision thereof, and any individual, partnership, association, joint stock company,
 9
     trust, or corporation.” 18 U.S.C. § 2510(6).
10
            144.    Plaintiffs and Class members are persons as defined under § 2510(6) of the Act.
11
            145.    Amazon’s Echo Dot Kids Edition, including its use of Alexa and Skills, is a device
12
     for purposes of the Wiretap Act because it is software used to intercept electronic communication.
13
            146.    Amazon’s Echo Dot Kids Edition, including its use of Alexa and Skills, through its
14
     design, authorship, programming, and/or knowing and intentional installation has intentionally
15   intercepted, endeavored to intercept, and/or procured others to intercept or endeavor to intercept,
16   electronic communications as described herein, in violation of 18 U.S.C. § 2511(1)(a). This
17   interception was acquired during transmission in real-time as described above.
18          147.    The contents intercepted include information concerning the substance, purport,
19   or meaning of that communication, including, but not limited to, real-time voice recordings,
20   MAC (media access control) addresses of devices, serial numbers, and IP addresses, which are
21   all transmitted to the Amazon Cloud and stored in association with the child’s profile and the
22   accumulating cache of audio voice recordings.
23          148.    Plaintiffs’ and Class members’ electronic communications were intercepted during transmission,
24   simultaneous with the communications’ arrival, and/or within a second of the communications’
25   arrival without their consent and for the unlawful and/or wrongful purpose of monetizing their

26   private information, including by using their private information to create targeted advertisements

      CLASS ACTION COMPLAINT                                                                         IDE LAW OFFICE
      Case No.                                                                        7900 SE 28TH STREET, SUITE 500
                                                        -33-                              MERCER ISLAND, WA 98040
                                                                                                   TEL.: (206) 625-1326
             Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 34 of 73




 1   for profit, without Class members’ consent, and for tortious purposes and for the purpose of
 2   committing unfair business practices.

 3           149.    As a result, Plaintiffs and Class members have suffered harm and injury, including

 4   due to the interception and transmission of private and personal, confidential, and sensitive

 5   communications, content, and data.
             150.    Plaintiffs and Class members have been damaged by the interception or disclosure
 6
     of their communications in violation of the Wiretap Act, as described herein, and are thus entitled
 7
     to preliminary, equitable, or declaratory relief; statutory and punitive damages; and reasonable
 8
     attorney’s fees and litigations costs reasonably incurred. 18 U.S.C. § 2520(b).
 9
                                                   COUNT 2
10
                                     INTRUSION UPON SECLUSION
11
                               (Brought on Behalf of the Multi-state Class)
12
             151.    Plaintiffs repeat and re-allege each and every factual allegation contained in all
13
     previous paragraphs as if fully set forth herein.
14
             152.    Plaintiffs and Class members have reasonable expectations of privacy in their
15   electronic devices and their online behavior, generally. Plaintiffs’ and Class members’ private
16   affairs include their behavior on their electronic devices as well as any other behavior that may be
17   monitored by the surreptitious collection and tracking of Plaintiffs’ personal information
18   performed by Defendants’ device.
19           153.    The reasonableness of such expectations of privacy is supported by Defendants’
20   unique position to monitor Plaintiffs’ and Class Members’ behavior through their access to

21   Plaintiffs’ and Class members’ private electronic devices.           It is further supported by the

22   surreptitious, highly-technical, and non-intuitive nature of Defendants’ tracking.

23           154.    Defendants intentionally intruded on and into Plaintiffs’ and Class members’

24   solitude, seclusion, or private affairs by intentionally designing the device to surreptitiously obtain,
     improperly gain knowledge of, review, and/or retain Plaintiffs’ and Class members’ activities
25
     through the technologies and activities described herein.
26
      CLASS ACTION COMPLAINT                                                                     IDE LAW OFFICE
      Case No.                                                                    7900 SE 28TH STREET, SUITE 500
                                                         -34-                         MERCER ISLAND, WA 98040
                                                                                               TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 35 of 73




 1          155.    These intrusions are highly offensive to a reasonable person. This is evidenced by,
 2   inter alia, the legislation enacted by Congress, rules promulgated, the complaint filed against

 3   Defendants with the FTC, and countless studies, op-eds, and articles decrying the online tracking

 4   of children. Further, the extent of the intrusion cannot be fully known, as the nature of privacy

 5   invasion involves sharing Plaintiffs’ and Class members’ personal information with potentially
     countless third-parties, known and unknown, for undisclosed and potentially unknowable
 6
     purposes, in perpetuity. Also supporting the highly offensive nature of Defendants’ conduct is the
 7
     fact that Defendants’ principal goal was to surreptitiously monitor Plaintiffs and Class members-
 8
     in one of the most private spaces available to an individual in modern life-and to allow third-parties
 9
     to do the same.
10
            156.    Plaintiffs and Class members were harmed by the intrusion into their private affairs
11
     as detailed throughout this Complaint.
12
            157.    Defendants’ actions and conduct complained of herein were a substantial factor in
13
     causing the harm suffered by Plaintiffs and Class members.
14
            158.    As a result of Defendants’ actions, Plaintiffs and Class members seek injunctive
15   relief in the form of Defendants’ cessation of tracking practices in violation of federal and state
16   law and destruction of all personal data obtained in violation thereof.
17          159.    As a result of Defendants’ actions, Plaintiffs and Class members seek nominal and
18   punitive damages in an amount to be determined at trial. Plaintiffs and Class members seek
19   punitive damages because Defendants’ actions—which were malicious, oppressive, willful—were
20   calculated to injure Plaintiffs and made in conscious disregard of Plaintiffs’ rights. Punitive

21   damages are warranted to deter Defendants from engaging in future misconduct.

22                                                COUNT 3

23                 VIOLATION OF ALABAMA CONSUMER PROTECTION ACT

24                             (Brought on Behalf of the Alabama Subclass)

25          160.    Plaintiffs individually and on behalf of the Alabama Subclass, repeat and re-allege
26   all previously alleged paragraphs, as if fully alleged herein.
      CLASS ACTION COMPLAINT                                                                    IDE LAW OFFICE
      Case No.                                                                   7900 SE 28TH STREET, SUITE 500
                                                      -35-                           MERCER ISLAND, WA 98040
                                                                                              TEL.: (206) 625-1326
             Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 36 of 73




 1           161.    Plaintiffs and the other Alabama Subclass members are “consumers” as defined by
 2   Ala. Code § 8-19-3(2).

 3           162.    Defendants received notice pursuant to Ala. Code § 8-19-10(e) concerning their

 4   wrongful conduct as alleged herein by Plaintiffs and Alabama Subclass members.

 5           163.    Defendants advertised, offered, or sold goods or services in Alabama, and engaged
     in trade or commerce directly or indirectly affecting the people of Alabama.
 6
             164.    Defendants engaged in deceptive acts and practices in the conduct of trade or
 7
     commerce, in violation of the Alabama Deceptive Trade Practices Act, Ala. Code § 8-19-5, by,
 8
     among other things, failing to obtain consent from parent or guardian before collecting and/or
 9
     using personal information from children.
10
             165.    Plaintiffs and Alabama Subclass members were injured and damaged in that they
11
     suffered a loss of privacy and autonomy through Defendants’ acquisition and use of children’s
12
     personal information, for Defendants’ own benefit, without the Class members’ knowledge or
13
     verifiable parental consent.
14
             166.    Defendants’ deceptive acts and practices caused substantial injury to Plaintiffs and
15   Alabama Subclass members, which they could not reasonably avoid, and which outweighed any
16   benefits to consumers or to competition.
17           167.    Plaintiffs and Alabama Subclass members seek all monetary and non-monetary
18   relief allowed by law, including the greater of (a) actual damages or (b) statutory damages of $100
19   per person; treble damages; injunctive relief; attorneys’ fees, costs, and any other relief that is just
20   and proper.

21                                                 COUNT 4

22                      VIOLATION OF ARIZONA CONSUMER FRAUD ACT

23                              (Brought on Behalf of the Arizona Subclass)

24           168.    Plaintiffs individually and on behalf of the Arizona Subclass, repeat and re-allege
     all previously alleged paragraphs, as if fully alleged herein.
25
26
      CLASS ACTION COMPLAINT                                                                     IDE LAW OFFICE
      Case No.                                                                    7900 SE 28TH STREET, SUITE 500
                                                       -36-                           MERCER ISLAND, WA 98040
                                                                                               TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 37 of 73




 1          169.    Defendants advertised, offered, or sold goods or services in Arizona and engaged
 2   in trade or commerce directly or indirectly affecting the people of Arizona.

 3          170.    Defendants engaged in deceptive and unfair acts and practices, misrepresentation,

 4   and the concealment, suppression, and omission of material facts affecting the people of Arizona

 5   in connection with the sale and advertisement of “merchandise” (as defined in Arizona Consumer
     Fraud Act, Ariz. Rev. Stat. § 44-1521(5)) in violation of Ariz. Rev. Stat. § 44-1522(A), by, among
 6
     other things, failing to obtain consent from parent or guardian before collecting and/or using
 7
     personal information from children.
 8
            171.    Plaintiffs and Arizona Subclass members were injured and damaged in that they
 9
     suffered a loss of privacy and autonomy through Defendants’ acquisition and use of children’s
10
     personal information, for Defendants’ own benefit, without the Class members’ knowledge or
11
     verifiable parental consent.
12
            172.    Plaintiffs Arizona Subclass members seek all monetary and non-monetary relief
13
     allowed by law, including compensatory damages; disgorgement; punitive damages; injunctive
14
     relief; and reasonable attorneys’ fees and costs.
15                                               COUNT 5
16          VIOLATION OF CALIFORNIA CONSTITUTIONAL RIGHT TO PRIVACY
17                             (Brought on Behalf of the California Subclass)
18          173.    Plaintiffs individually and on behalf of the California Subclass repeat and re-allege
19   each and every factual allegation contained in all previous paragraphs as if fully set forth herein.
20          174.    Plaintiffs and California Subclass members have reasonable expectations of

21   privacy in their electronic devices and their online behavior, generally.

22          175.    The reasonableness of such expectations of privacy is supported by Defendants’

23   unique position to monitor Plaintiffs’ and Class Members’ behavior through their access to

24   Plaintiffs’ and Class members’ private electronic devices. It is further supported by the
     surreptitious, highly-technical, and non-intuitive nature of Defendants’ tracking.
25
26
      CLASS ACTION COMPLAINT                                                                    IDE LAW OFFICE
      Case No.                                                                   7900 SE 28TH STREET, SUITE 500
                                                         -37-                        MERCER ISLAND, WA 98040
                                                                                              TEL.: (206) 625-1326
             Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 38 of 73




 1           176.    Defendants intentionally intruded on and into Plaintiffs’ and Class members’
 2   solitude, seclusion, or private affairs by intentionally designing the device to surreptitiously obtain,

 3   improperly gain knowledge of, review, and/or retain Plaintiffs’ and Class members’ activities

 4   through the technologies and activities described herein.

 5           177.    These intrusions are highly offensive to a reasonable person. This is evidenced by,
     inter alia, the legislation enacted by Congress, rules promulgated, the complaint filed against
 6
     Defendants with the FTC, and countless studies, op-eds, and articles decrying the online tracking
 7
     of children. Further, the extent of the intrusion cannot be fully known, as the nature of privacy
 8
     invasion involves sharing Plaintiffs’ and California Subclass members’ personal information with
 9
     potentially countless third-parties, known and unknown, for undisclosed and potentially
10
     unknowable purposes, in perpetuity. Also supporting the highly offensive nature of Defendants’
11
     conduct is the fact that Defendants’ principal goal was to surreptitiously monitor Plaintiffs and
12
     California Subclass members in one of the most private spaces available to an individual in modern
13
     life-and to allow third-parties to do the same.
14
             178.    Plaintiffs and California Subclass members were harmed by the intrusion into their
15   private affairs, as detailed throughout this Complaint.
16           179.    Defendants’ actions and conduct complained of herein were a substantial factor in
17   causing the harm suffered by Plaintiffs and California Subclass members.
18           180.    As a result of Defendants’ actions, Plaintiffs and California Subclass members seek
19   injunctive relief in the form of destruction of all personal data obtained.
20           181.    As a result of Defendants’ actions, Plaintiffs and California Subclass members seek

21   nominal and punitive damages in an amount to be determined at trial. Plaintiffs and California

22   Subclass members seek punitive damages because Defendants’ actions—which were malicious,

23   oppressive, willful—were calculated to injure Plaintiffs and made in conscious disregard of

24   Plaintiffs’ rights. Punitive damages are warranted to deter Defendants from engaging in future
     misconduct.
25
26
      CLASS ACTION COMPLAINT                                                                      IDE LAW OFFICE
      Case No.                                                                     7900 SE 28TH STREET, SUITE 500
                                                       -38-                            MERCER ISLAND, WA 98040
                                                                                                TEL.: (206) 625-1326
             Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 39 of 73




 1
                                                  COUNT 6
 2
              VIOLATION OF CALIFORNIA CONSUMERS LEGAL REMEDIES ACT
 3                             (Brought on Behalf of the California Subclass)
 4           182.   Plaintiffs repeat and re-allege each and every factual allegation contained in all
 5   previous paragraphs as if fully set forth herein.
 6           183.   Defendants’ products and services are “goods” and “services” as defined by Cal.
 7   Civ. Code § 1761(a) and (b).
 8           184.   Defendants advertised, offered, or sold goods or services in California and engaged

 9   in trade or commerce directly or indirectly affecting the people of California.

10           185.   Defendants engaged in acts of deception and other policies, acts, and practices were

11   designed to, and did, induce the use of the device for personal, family, or household purposes by

12   Plaintiffs and Class Members, and violated and continue to violate the following sections of the
     CLRA:
13
             § 1770(a)(2): Misrepresenting the source, sponsorship, approval, or certification of goods
14
                    or services.
15
             § 1770(a)(7): Representing that goods or services are of a particular standard, quality, or
16
                    grade, or that goods are of a particular style or model, if they are of another.
17
             § 1770(a)(9): advertising goods with intent not to sell them as advertised; and
18
             § 1770(a)(14): Representing that a transaction confers or involves rights, remedies, or
19
                    obligations that it does not have or involve, or that are prohibited by law.
20
             186.   Defendants’ wrongful business practices constituted, and constitute, a continuing
21
     course of conduct in violation of the CLRA.
22           187.   Contemporaneously with the filing of this Complaint, and pursuant to the
23   provisions of Cal. Civ. Code. §1782(a), Plaintiffs provided a letter to Defendants with notice of
24   their alleged violations of the CLRA, demanding that Defendants correct such violations, and
25   providing them with the opportunity to correct their business practices. Pursuant to California
26
      CLASS ACTION COMPLAINT                                                                    IDE LAW OFFICE
      Case No.                                                                   7900 SE 28TH STREET, SUITE 500
                                                         -39-                        MERCER ISLAND, WA 98040
                                                                                              TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 40 of 73




 1   Civil Code § 1780, Plaintiffs seek injunctive relief, their reasonable attorney fees and costs, and
 2   any other relief that the Court deems proper.

 3          188.    After 30 days have passed, and in the event Defendants fail to cure, Plaintiffs will

 4   amend (or seek leave to amend) their complaint to add claims for monetary relief, including

 5   restitution and actual damages under the Consumers Legal Remedies Act.
                                                  COUNT 7
 6
                    VIOLATION OF CONNECTICUT TRADE PRACTICES ACT
 7
                            (Brought on Behalf of the Connecticut Subclass)
 8
            189.    Plaintiffs individually and on behalf of the Connecticut Subclass, repeat and re-
 9
     allege all previously alleged paragraphs, as if fully alleged herein.
10
            190.    Defendants engaged in “trade” or “commerce” as those terms are defined by Conn.
11
     Gen. Stat. § 42-110a(4).
12
            191.    At the time of filing this Complaint, Plaintiffs sent notice to the Attorney General
13
     and Commissioner of Consumer Protection pursuant to Conn. Gen. Stat. § 42-110g(c). Plaintiffs
14
     will provide a file-stamped copy of the Complaint to the Attorney General and Commissioner of
15   Consumer Protection.
16          192.    Defendants advertised, offered, or sold goods or services in Connecticut, and
17   engaged in trade or commerce directly or indirectly affecting the people of Connecticut.
18          193.    Defendants engaged in deceptive acts and practices and unfair acts and practices in
19   the conduct of trade or commerce, in violation of Conn. Gen. Stat. § 42-110b, by, among other
20   things, failing to obtain consent from parent or guardian before collecting and/or using personal

21   information from children.

22          194.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and Connecticut

23   Subclass members were injured and damaged in that they suffered a loss of privacy and autonomy

24   through Defendants’ acquisition and use of children’s personal information, for Defendants’ own
     benefit, without the Class members’ knowledge or verifiable parental consent.
25
26
      CLASS ACTION COMPLAINT                                                                  IDE LAW OFFICE
      Case No.                                                                 7900 SE 28TH STREET, SUITE 500
                                                      -40-                         MERCER ISLAND, WA 98040
                                                                                            TEL.: (206) 625-1326
             Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 41 of 73




 1          195.     Defendants’ deceptive acts and practices caused substantial, ascertainable injury to
 2   Plaintiffs and Connecticut Subclass members, which they could not reasonably avoid, and which

 3   outweighed any benefits to consumers or to competition.

 4          196.     Defendants’ violations of Connecticut law were done with reckless indifference to

 5   Plaintiffs’ and Connecticut Subclass members’ children or was with an intentional or wanton
     violation of those rights.
 6
            197.     Plaintiffs and Connecticut Subclass members request damages in the amount to be
 7
     determined at trial, including statutory and common law damages, attorneys’ fees, and punitive
 8
     damages.
 9
                                                  COUNT 8
10
11                   VIOLATION OF THE DELAWARE CONSUMER FRAUD ACT
                           AND DECEPTIVE TRADE PRACTICES ACT
12
                                  (Brought on Behalf of the Delaware Subclass)
13
            198.     Plaintiffs incorporate by reference each preceding paragraph as though fully set
14
     forth herein.
15          199.     This count is brought on behalf of the Delaware Subclass members against all
16   Defendants.
17          200.     The Delaware Consumer Fraud Act (“Delaware CFA”) makes unlawful the “act,
18   use or employment by any person of any deception, fraud, false pretense, false promise,
19   misrepresentation, or the concealment, suppression, or omission of any material fact with intent
20   that others rely upon such concealment, suppression or omission, in connection with the sale, lease

21   or advertisement of any merchandise, whether or not any person has in fact been misled, deceived

22   or damaged thereby.” 6 Del. Code § 2513(a).

23          201.     In the course of their business, Defendants, through their agents, employees, and/or

24   subsidiaries, violated the Delaware CFA as detailed above. Specifically, by, among other things,
     failing to obtain consent from parent or guardian before collecting and/or using personal
25
     information from children, Defendants engaged in one or more of the following unlawful acts or
26
      CLASS ACTION COMPLAINT                                                                    IDE LAW OFFICE
      Case No.                                                                   7900 SE 28TH STREET, SUITE 500
                                                      -41-                           MERCER ISLAND, WA 98040
                                                                                              TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 42 of 73




 1   practices prohibited by 6 Del. Code § 2513(a): using or employing deception, fraud, false pretense,
 2   false promise or misrepresentation, or the concealment, suppression or omission of a material fact

 3   with intent that others rely upon such concealment, suppression or omission.

 4          202.    Defendants’ representations and omissions were material because they were likely

 5   to deceive reasonable consumers.
            203.    The above unfair and deceptive practices and acts by Defendants were immoral,
 6
     unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and
 7
     Delaware Subclass members that they could not reasonably avoid; this substantial injury
 8
     outweighed any benefits to consumers or to competition.
 9
            204.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and Delaware
10
     Subclass members were injured and damaged in that they suffered a loss of privacy and autonomy
11
     through Defendants’ acquisition and use of children’s personal information, for Defendants’ own
12
     benefit, without the Class members’ knowledge or verifiable parental consent.
13
            205.    Plaintiffs and Delaware Subclass members suffered ascertainable loss and actual
14
     damages as a direct and proximate result of Defendants’ concealment, misrepresentations, and/or
15   failure to disclose material information.
16          206.    The Delaware Subclass seeks an order enjoining Defendants’ unfair and/or
17   deceptive acts or practices, and awarding damages, punitive or treble damages, and any other just
18   and proper relief available under the Delaware CFA and DTPA (6 Del. Code §§ 2525 and 2533).
19   See, e.g., Stephenson v. Capano Dev., Inc., 462 A.2d 1069, 1077 (Del. 1983).
20                                                COUNT 9

21     VIOLATION OF FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT

22                             (Brought on Behalf of the Florida Subclass)

23          207.    Plaintiffs individually and on behalf of the Florida Subclass, repeat and re-allege

24   all previously alleged paragraphs, as if fully alleged herein.
            208.    Plaintiffs and Florida Subclass members are “consumers” as defined by Fla. Stat.
25
     § 501.203.
26
      CLASS ACTION COMPLAINT                                                                  IDE LAW OFFICE
      Case No.                                                                 7900 SE 28TH STREET, SUITE 500
                                                      -42-                         MERCER ISLAND, WA 98040
                                                                                            TEL.: (206) 625-1326
             Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 43 of 73




 1           209.    Defendants advertised, offered, or sold goods or services in Florida and engaged in
 2   trade or commerce directly or indirectly affecting the people of Florida.

 3           210.    Defendants engaged in unconscionable, unfair, and deceptive acts and practices in

 4   the conduct of trade and commerce, in violation of Fla. Stat. § 501.204(1), by, among other things,

 5   failing to obtain consent from parent or guardian before collecting and/or using personal
     information from children.
 6
             211.    Defendants’ false, misleading and deceptive statements and representations of fact
 7
     have resulted in consumer injury or harm to the public interest.
 8
             212.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and Florida
 9
     Subclass members were injured and damaged in that they suffered a loss of privacy and autonomy
10
     through Defendants’ acquisition and use of children’s personal information, for Defendants’ own
11
     benefit, without Class members’ knowledge or verifiable parental consent.
12
             213.    Plaintiffs and Florida Subclass members seek all monetary and non-monetary relief
13
     allowed by law, including actual or nominal damages under Fla. Stat. § 501.21; declaratory and
14
     injunctive relief; reasonable attorneys’ fees and costs, under Fla. Stat. § 501.2105(1); and any other
15   relief that is just and proper.
16                                               COUNT 10
17       VIOLATION OF GEORGIA UNIFORM DECEPTIVE TRADE PRACTICES ACT
18                              (Brought on Behalf of the Georgia Subclass)
19           214.    Plaintiffs individually and on behalf of the Georgia Subclass, repeat and re-allege
20   all previously alleged paragraphs, as if fully alleged herein.

21           215.    Plaintiffs and Georgia Subclass members are “persons” within the meaning of § 10-

22   1-371(5) of the Georgia Uniform Deceptive Trade Practices Act (“Georgia UDTPA”).

23           216.    Defendants received notice pursuant to Ga. Code Ann. § 10-1-399 concerning its

24   wrongful conduct as alleged herein by Plaintiffs and Georgia Subclass members.

25
26
      CLASS ACTION COMPLAINT                                                                    IDE LAW OFFICE
      Case No.                                                                   7900 SE 28TH STREET, SUITE 500
                                                      -43-                           MERCER ISLAND, WA 98040
                                                                                              TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 44 of 73




 1          217.    Defendants engaged in deceptive trade practices in the conduct of its business, in
 2   violation of Ga. Code Ann. § 10-1-372(a)(5), by, among other things, failing to obtain consent

 3   from parent or guardian before collecting and/or using personal information from children.

 4          218.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and Georgia

 5   Subclass members were injured and damaged in that they suffered a loss of privacy and autonomy
     through Defendants’ acquisition and use of children’s personal information, for Defendants’ own
 6
     benefit, without the Class members’ knowledge or verifiable parental consent.
 7
            219.    Plaintiffs and Georgia Subclass members seek all relief allowed by law, including
 8
     injunctive relief, and reasonable attorneys’ fees and costs, under Ga. Code Ann. § 10-1-373.
 9
                                                 COUNT 11
10
11                          VIOLATION OF ILLINOIS CONSUMER
                        FRAUD AND DECEPTIVE TRADE PRACTICES ACT
12
                               (Brought on Behalf of the Illinois Subclass)
13
            220.    Plaintiffs individually and on behalf of the Illinois Subclass, repeat and re-allege
14
     all previously alleged paragraphs, as if fully alleged herein.
15          221.    Defendants engaged in deceptive trade practices in the conduct of their business, in
16   violation of 815 Ill. Comp. Stat. § 510/2(a), by, among other things, failing to obtain consent from
17   parent or guardian before collecting and/or using personal information from children.
18          222.    Defendants’ representations and omissions were material because they were likely
19   to deceive reasonable consumers.
20          223.    The above unfair and deceptive practices and acts by Defendants were immoral,

21   unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and

22   Illinois Subclass members that they could not reasonably avoid; this substantial injury outweighed

23   any benefits to consumers or to competition.

24          224.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and Illinois
     Subclass members were injured and damaged in that they suffered a loss of privacy and autonomy
25
26
      CLASS ACTION COMPLAINT                                                                  IDE LAW OFFICE
      Case No.                                                                 7900 SE 28TH STREET, SUITE 500
                                                      -44-                         MERCER ISLAND, WA 98040
                                                                                            TEL.: (206) 625-1326
             Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 45 of 73




 1   through Defendants’ acquisition and use of children’s personal information, for Defendants’ own
 2   benefit, without Class members’ knowledge or verifiable parental consent.

 3          225.    Plaintiffs and Illinois Subclass members seek all monetary and non-monetary relief

 4   allowed by law, including injunctive relief and reasonable attorney’s fees.

 5                                               COUNT 12
     VIOLATION OF THE ILLINOIS BIOMETRIC INFORMATION PRIVACY ACT (“BIPA”)
 6
                                (Brought on Behalf of the Illinois Subclass)
 7
            226.    Plaintiffs incorporate the foregoing allegations as if fully set forth herein.
 8
            227.    In 2008, Illinois enacted BIPA due to the “very serious need [for] protections for
 9
     the citizens of Illinois when it [comes to their] biometric information.” Illinois House Transcript,
10
     2008 Reg. Sess. No. 276.
11
            228.    Under BIPA, “Biometric identifier” means a retina or iris scan, fingerprint,
12
     voiceprint, or scan of hand or face geometry. Biometric identifiers do not include writing samples,
13
     written signatures, photographs, human biological samples used for valid scientific testing or
14   screening, demographic data, tattoo descriptions, or physical descriptions such as height, weight,
15   hair color, or eye color. Biometric identifiers do not include donated organs, tissues, or parts as
16   defined in the Illinois Anatomical Gift Act or blood or serum stored on behalf of recipients or
17   potential recipients of living or cadaveric transplants and obtained or stored by a federally
18   designated organ procurement agency. Biometric identifiers do not include biological materials
19   regulated under the Genetic Information Privacy Act. Biometric identifiers do not include

20   information captured from a patient in a health care setting or information collected, used, or stored

21   for health care treatment, payment, or operations under the federal Health Insurance Portability

22   and Accountability Act of 1996. Biometric identifiers do not include an X-ray, roentgen process,
     computed tomography, MRI, PET scan, mammography, or other image or film of the human
23
     anatomy used to diagnose, prognose, or treat an illness or other medical condition or to further
24
     validate scientific testing or screening.
25
26
      CLASS ACTION COMPLAINT                                                                    IDE LAW OFFICE
      Case No.                                                                   7900 SE 28TH STREET, SUITE 500
                                                      -45-                           MERCER ISLAND, WA 98040
                                                                                              TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 46 of 73




 1          229.    “Biometric information” means any information, regardless of how it is captured,
 2   converted, stored, or shared, based on an individual's biometric identifier used to identify an

 3   individual. Biometric information does not include information derived from items or procedures

 4   excluded under the definition of biometric identifiers.

 5          230.    BIPA makes it unlawful for any private entity to among other things, “collect,
     capture, purchase, receive through trade, or otherwise obtain a person’s or a customer’s biometric
 6
     identifiers or biometric information, unless it first: (1) informs the subject…in writing that a
 7
     biometric identifier or biometric information is being collected or stored; (2) informs the
 8
     subject…in writing of the specific purpose and length of term for which a biometric identifier or
 9
     biometric information is being collected, stored, and used; and (3) receives a written release
10
     executed by the subject of the biometric identifier or biometric information….” 740 ILCS
11
     14/15(b).
12
            231.    BIPA also prohibits private entities from disclosing a person’s biometric identifier
13
     or biometric information without first obtaining consent for that disclosure. See 740 ILCS
14
     14/15(d)(1).
15          232.    BIPA also mandates that companies in possession of biometric data establish and
16   maintain a satisfactory biometric data retention – and, importantly, deletion – policy. Specifically,
17   these companies must: (i) make publicly available a written policy establishing a retention
18   schedule and guidelines for permanent deletion of biometric data (at most three years after the
19   company’s last interaction with the customer); and (ii) actually adhere to that retention schedule
20   and actually delete the biometric information. See 740 ILCS 14/15(a).

21          233.    Defendants are registered to do business in Illinois and thus qualify as “private

22   entities” under BIPA. See 740 ILCS 14/10.

23          234.    Plaintiffs and Illinois Subclass members are individuals who had their

24   voiceprint(s), i.e., “biometric identifiers,” collected and stored by Defendant. See 740 ILCS 14/10.
            235.    Plaintiffs and Illinois Subclass members are individuals who had their “biometric
25
     information” collected and stored by Defendant in the form of digitally encrypted code, derived
26
      CLASS ACTION COMPLAINT                                                                   IDE LAW OFFICE
      Case No.                                                                  7900 SE 28TH STREET, SUITE 500
                                                      -46-                          MERCER ISLAND, WA 98040
                                                                                             TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 47 of 73




 1   from Plaintiff’s and Illinois Subclass members’ children’s voiceprints, that uniquely identifies the
 2   individual to whom the voiceprint belongs.

 3          236.    Defendants systematically collected, used, and stored Plaintiffs’ and Illinois

 4   Subclass member’s biometric identifiers and/or biometric information without first obtaining the

 5   written release required by 740 ILCS 14/15(b)(3), uniformly invading Plaintiff’s and Illinois
     Subclass member’s statutorily protected right to privacy in their biometrics.
 6
            237.    On information and belief, Defendants disclosed Plaintiffs’ and Illinois Subclass
 7
     members’ biometric identifiers and biometric information to third-parties.
 8
            238.    Defendants failed to properly inform Plaintiffs and the Illinois Subclass in writing
 9
     that their biometric identifiers and/or biometric information were being collected, stored, or
10
     otherwise obtained, nor did Defendants inform Plaintiffs or the Illinois Subclass members in
11
     writing of the specific purpose and length of term for which their biometric identifiers and/or
12
     biometric information was being collected, stored, and used, as required by 740 ILCS 14/15(b)(1)-
13
     (2).
14
            239.    In addition, Defendants do not publicly provide a retention schedule or guidelines
15   for permanently destroying the biometric identifiers and/or biometric information of Plaintiffs or
16   Illinois Subclass members, as required by BIPA. See 740 ILCS 14/15(a). The failure by Defendants
17   to provide Plaintiffs and Illinois Subclass members with a retention schedule or guidelines for
18   permanently destroying Plaintiffs’ or the Illinois Subclass members’ biometric identifiers or
19   biometric information constitutes an independent violation of the statute.
20          240.    Upon information and belief, Defendant lacks retention schedules and guidelines

21   for permanently destroying Plaintiffs’ and the Illinois Subclass member’s biometric data and has

22   not and will not destroy Plaintiffs’ or the Illinois Subclass’ biometric data when the initial purpose

23   for collecting or obtaining such data has been satisfied or within three years of personnel’s last

24   interactions with the company.
            241.    These violations have raised a material risk that Plaintiffs’ and Illinois Subclass
25
     members’ biometric data will be unlawfully accessed by third parties.
26
      CLASS ACTION COMPLAINT                                                                     IDE LAW OFFICE
      Case No.                                                                    7900 SE 28TH STREET, SUITE 500
                                                      -47-                            MERCER ISLAND, WA 98040
                                                                                               TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 48 of 73




 1          242.    Each instance in which Defendants collected, stored, used, or otherwise obtained
 2   Plaintiffs’ and Illinois Subclass members’ biometric identifiers and biometric information as

 3   described herein constitutes a separate violation of the statute and of the right of Plaintiffs and

 4   Illinois Subclass members to keep private these biometric identifiers and biometric information,

 5   as set forth in BIPA, 740 ILCS 14/1, et seq.
            243.    On behalf of themselves and the Illinois Subclass members, Plaintiffs seek: (1)
 6
     injunctive and equitable relief as is necessary to protect the interests of Plaintiffs and Illinois
 7
     Subclass members by requiring Defendants to comply with BIPA’s requirements, including
 8
     BIPA’s requirements for the collection, storage, and use of biometric identifiers and biometric
 9
     information as described herein, and for the provision of the requisite written disclosure to affected
10
     persons; (2) statutory damages of $5,000.00 for each and every intentional and reckless violation
11
     of BIPA pursuant to 740 ILCS 14/20(2), or alternatively, statutory damages of $1,000.00 for each
12
     and every violation pursuant to 740 ILCS 14/20(1) if the Court finds that Defendant’s violations
13
     were negligent; and (3) reasonable attorneys’ fees and costs and other litigation expenses pursuant
14
     to 740 ILCS 14/20(3).
15                                               COUNT 13
16                 VIOLATION OF KENTUCKY CONSUMER PROTECTION ACT
17                              (Brought on Behalf of the Kentucky Subclass)
18          244.    Plaintiffs individually and on behalf of the Kentucky Subclass, repeat and re-allege
19   all previously alleged paragraphs, as if fully alleged herein.
20          245.    Defendants advertised, offered, or sold goods or services in Kentucky and engaged

21   in trade or commerce directly or indirectly affecting the people of Kentucky, as defined by Ky.

22   Rev. Stat. § 367.110(2).

23          246.    Defendants engaged in unfair, false, misleading, deceptive, and unconscionable

24   acts or practices, in violation of Ky. Rev. Stat. § 367.170 by, among other things, failing to obtain
     consent from parent or guardian before collecting and/or using personal information from children.
25
26
      CLASS ACTION COMPLAINT                                                                    IDE LAW OFFICE
      Case No.                                                                   7900 SE 28TH STREET, SUITE 500
                                                      -48-                           MERCER ISLAND, WA 98040
                                                                                              TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 49 of 73




 1          247.    Plaintiffs’ and Kentucky Subclass members’ parents and/or guardians purchased
 2   goods or services for personal, family, or household purposes and suffered ascertainable losses of

 3   money or property as a result of Defendants’ unlawful acts and practices.

 4          248.    The above unlawful acts and practices by Defendants were immoral, unethical,

 5   oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and Kentucky
     Subclass members that they could not reasonably avoid; this substantial injury outweighed any
 6
     benefits to consumers or to competition.
 7
            249.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and Kentucky
 8
     Subclass members were injured and damaged in that they suffered a loss of privacy and autonomy
 9
     through Defendants’ acquisition and use of children’s personal information, for Defendants’ own
10
     benefit, without Class members’ knowledge or verifiable parental consent.
11
            250.    Plaintiffs and Kentucky Subclass members seek all monetary and non-monetary
12
     relief allowed by law, including damages, punitive damages, restitution or other equitable relief,
13
     injunctive relief, and reasonable attorneys’ fees and costs.
14
                                                 COUNT 14
15
                           VIOLATION OF LOUISIANA UNFAIR TRADE
16                       PRACTICES AND CONSUMER PROTECTION LAW
17                             (Brought on Behalf of the Louisiana Subclass)

18          251.    Plaintiffs individually and on behalf of the Louisiana Subclass, repeat and re-allege

19   all previously alleged paragraphs, as if fully alleged herein.

20          252.    Plaintiffs and Louisiana Subclass members are “consumers” within the meaning of
     La. Rev. Stat. Ann. § 51:1402(1).
21
            253.    Defendants engaged in “trade” or “commerce” within the meaning of La. Rev. Stat.
22
     Ann. § 51:1402(10).
23
            254.    The Louisiana Unfair Trade Practices and Consumer Protection Law (“Louisiana
24
     CPL”) makes unlawful “unfair or deceptive acts or practices in the conduct of any trade or
25
     commerce.” La. Rev. Stat. Ann. § 51:1405(A). Unfair acts are those that offend established public
26
      CLASS ACTION COMPLAINT                                                                  IDE LAW OFFICE
      Case No.                                                                 7900 SE 28TH STREET, SUITE 500
                                                      -49-                         MERCER ISLAND, WA 98040
                                                                                            TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 50 of 73




 1   policy, while deceptive acts are practices that amount to fraud, deceit, or misrepresentation.
 2   Defendants engaged in unfair or deceptive acts under La. Rev. Stat. Ann. § 51:1405(A), by, among

 3   other things, failing to obtain consent from parent or guardian before collecting and/or using

 4   personal information from children.

 5          255.    Defendants’ unfair and deceptive acts and practices were immoral, unethical,
     oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and Louisiana
 6
     Subclass members that they could not reasonably avoid; this substantial injury outweighed any
 7
     benefits to consumers or to competition.
 8
            256.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and Louisiana
 9
     Subclass members were injured and damaged in that they suffered a loss privacy and autonomy
10
     through Defendants’ acquisition and use of children’s personal information, for Defendants’ own
11
     benefit, without the Class members’ knowledge or verifiable parental consent.
12
            257.    Plaintiffs and Louisiana Subclass members seek all monetary and non-monetary
13
     relief allowed by law, including actual damages; treble damages for Defendants knowing
14
     violations of the Louisiana CPL; declaratory relief; attorneys’ fees; and any other relief that is just
15   and proper.
16                                                COUNT 15
17
                        VIOLATION OF DECEPTIVE ACTS OR PRACTICES
18                          PROHIBITED BY MASSACHUSETTS LAW

19                         (Brought on Behalf of the Massachusetts Subclass)

20          258.    Plaintiffs individually and on behalf of the Massachusetts Subclass repeat and re-
     allege each preceding paragraph as though fully set forth herein.
21
            259.    Defendants, Plaintiffs, and Massachusetts Subclass members are “persons” within
22
     the meaning of Mass. Gen. Laws ch. 93A, § 1(a).
23
            260.    Defendants engaged in “trade” or “commerce” within the meaning of Mass. Gen.
24
     Laws ch. 93A, § 1(b).
25
26
      CLASS ACTION COMPLAINT                                                                     IDE LAW OFFICE
      Case No.                                                                    7900 SE 28TH STREET, SUITE 500
                                                       -50-                           MERCER ISLAND, WA 98040
                                                                                               TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 51 of 73




 1          261.    Massachusetts law prohibits “unfair or deceptive acts or practices in the conduct of
 2   any trade or commerce.” Mass. Gen. Laws ch. 93A, § 2.

 3          262.    Defendants’ false, misleading and deceptive statements and representations of fact

 4   complained of herein were and are directed to consumers.

 5          263.    Defendants’ false, misleading and deceptive statements and representations of fact
     were and are likely to mislead a reasonable consumer acting reasonably under the circumstances.
 6
            264.    Defendants’ false, misleading and deceptive statements and representations of fact
 7
     have resulted in consumer injury or harm to the public interest.
 8
            265.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and
 9
     Massachusetts Subclass members were injured and damaged in that they suffered a loss of privacy
10
     and autonomy through Defendants’ acquisition and use of children’s personal information, for
11
     Defendants’ own benefit, without Class members’ knowledge or verifiable parental consent.
12
            266.    Pursuant to Mass. Gen. Laws ch. 93A, § 9, Plaintiffs and Massachusetts Subclass
13
     members seek monetary relief against Defendants measured as the greater of (a) actual damages
14
     in an amount to be determined at trial and (b) statutory damages in the amount of $25 for each
15   Massachusetts Subclass member.
16                                               COUNT 16
17                 VIOLATION OF MICHIGAN CONSUMER PROTECTION ACT,
18                             (Brought on Behalf of the Michigan Subclass)
19          267.    Plaintiffs individually and on behalf of the Michigan Subclass, repeat and re-allege
20   all previously alleged paragraphs, as if fully alleged herein.

21          268.    Plaintiffs and Michigan Subclass members are “persons” as defined by Mich.

22   Comp. Laws Ann. § 445.902(d).

23          269.    Defendants offered and sold goods in Michigan and engaged in trade or commerce

24   directly or indirectly affecting the people of Michigan, as defined by Mich. Comp. Laws Ann. §
     445.902(g).
25
26
      CLASS ACTION COMPLAINT                                                                  IDE LAW OFFICE
      Case No.                                                                 7900 SE 28TH STREET, SUITE 500
                                                      -51-                         MERCER ISLAND, WA 98040
                                                                                            TEL.: (206) 625-1326
             Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 52 of 73




 1          270.    Defendants engaged in unfair, unconscionable, and deceptive practices in the
 2   conduct of trade and commerce, in violation of Mich. Comp. Laws Ann. § 445.903(1) by

 3   (a) representing that their goods and services have characteristics, uses, and benefits that they do

 4   not have, in violation of Mich. Comp. Laws Ann. § 445.903(1)(c); (b) representing that their goods

 5   and services are of a particular standard or quality if they are of another in violation of Mich.
     Comp. Laws Ann. § 445.903(1)(e); (c) making a representation or statement of fact material to the
 6
     transaction such that a person reasonably believes the represented or suggested state of affairs to
 7
     be other than it actually is, in violation of Mich. Comp. Laws Ann. § 445.903(1)(bb); and (d)
 8
     failing to reveal facts that are material to the transaction in light of representations of fact made in
 9
     a positive matter, in violation of Mich. Comp. Laws Ann. § 445.903(1)(cc).
10
            271.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and Michigan
11
     Subclass members were injured and damaged in that they suffered a loss of privacy and autonomy
12
     through Defendants’ acquisition and use of children’s personal information, for Defendants’ own
13
     benefit, without Class members’ knowledge or verifiable parental consent.
14
            272.    Plaintiffs and Michigan Subclass members seek all monetary and non-monetary
15   relief allowed by law, including actual damages, injunctive relief, and any other relief that the
16   Court deems just and proper.
17                                                COUNT 17
18                    VIOLATION OF MINNESOTA CONSUMER FRAUD ACT,
19                             (Brought on Behalf of the Minnesota Subclass)
20          273.    Plaintiffs individually and on behalf of the Minnesota Subclass, repeat and re-allege

21   all previously alleged paragraphs, as if fully alleged herein.

22          274.    Plaintiffs and Minnesota Subclass members are each a “person” as defined by

23   Minn. Stat. § 325F.68(3).

24          275.    Defendants’ goods, services, commodities, and intangibles (specifically, their
     device) is “merchandise” as defined by Minn. Stat. § 325F.68(2).
25
            276.    Defendants engaged in “sales” as defined by Minn. Stat. § 325F.68(4).
26
      CLASS ACTION COMPLAINT                                                                     IDE LAW OFFICE
      Case No.                                                                    7900 SE 28TH STREET, SUITE 500
                                                       -52-                           MERCER ISLAND, WA 98040
                                                                                               TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 53 of 73




 1          277.    Defendants engaged in fraud, false pretense, false promise, misrepresentation,
 2   misleading statements, and deceptive practices in connection with the sale of merchandise, in

 3   violation of Minn. Stat. § 325F.69(1), as described herein, and Defendants violated § 445.903(1),

 4   by, among other things, failing to obtain consent from parent or guardian before collecting and/or

 5   using personal information from children.
            278.    Defendants’ representations and omissions were material because they were likely
 6
     to deceive reasonable consumers.
 7
            279.    Defendants intended to mislead Plaintiffs and Minnesota Subclass members and
 8
     induce them to rely on their misrepresentations and omissions.
 9
            280.    Defendants’ fraudulent, misleading, and deceptive practices affected the public
10
     interest, including millions of Minnesotans who purchased and/or used the device.
11
            281.    As a direct and proximate result of Defendants’ deceptive acts and practices,
12
     Plaintiffs and Minnesota Subclass members have suffered and will continue to suffer injury,
13
     ascertainable losses of money or property, and monetary and non-monetary damages, including
14
     from not receiving the benefit of their bargain in purchasing and using the device.
15          282.    Plaintiffs and Minnesota Subclass members seek all monetary and non-monetary
16   relief allowed by law, including damages, injunctive or other equitable relief, and attorneys’ fees,
17   disbursements, and costs.
18                                               COUNT 18
19     VIOLATION OF MINNESOTA UNIFORM DECEPTIVE TRADE PRACTICES ACT,
20                             (Brought on Behalf of the Minnesota Subclass)

21          283.    Plaintiffs individually and on behalf of the Minnesota Subclass, repeat and re-allege

22   all previously alleged paragraphs, as if fully alleged herein.

23          284.    By engaging in deceptive trade practices in the course of their business and

24   vocation, directly or indirectly affecting the people of Minnesota, Defendants violated Minn. Stat.
     § 325D.44, including the following provisions: representing that their goods and services had
25
     characteristics, uses, and benefits that they did not have, in violation of Minn. Stat. § 325D.44(1)
26
      CLASS ACTION COMPLAINT                                                                  IDE LAW OFFICE
      Case No.                                                                 7900 SE 28TH STREET, SUITE 500
                                                      -53-                         MERCER ISLAND, WA 98040
                                                                                            TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 54 of 73




 1   and (5); representing that their goods and services are of a particular standard or quality when they
 2   are of another, in violation of Minn. Stat. § 325D.44(1) and (7); and engaging in other conduct

 3   which similarly creates a likelihood of confusion or misunderstanding, in violation of Minn. Stat.

 4   § 325D.44(1) and (13).

 5          285.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and Minnesota
     Subclass members were injured and damaged in that they suffered a loss of privacy and autonomy
 6
     through Defendants’ acquisition and use of children’s personal information, for Defendants’ own
 7
     benefit, without Class members’ knowledge or verifiable parental consent.
 8
            286.    Plaintiffs and Minnesota Subclass members seek all monetary and non-monetary
 9
     relief allowed by law, including injunctive relief and attorneys’ fees and costs.
10
                                                 COUNT 19
11
                   VIOLATION OF MISSISSIPPI CONSUMER PROTECTION ACT,
12
                             (Brought on Behalf of the Mississippi Subclass)
13
            287.    Plaintiffs individually and on behalf of the Mississippi Subclass, repeat and re-
14
     allege all previously alleged paragraphs, as if fully alleged herein.
15          288.    Defendants advertised, offered, or sold goods or services in Mississippi and
16   engaged in trade or commerce directly or indirectly affecting the people of Mississippi, as defined
17   by Miss. Code Ann. § 75-24-3, by, among other things, failing to obtain consent from parent or
18   guardian before collecting and/or using personal information from children.
19          289.    Defendants’ false, misleading and deceptive statements and representations of fact
20   have resulted in consumer injury or harm to the public interest.

21          290.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and Mississippi

22   Subclass members were injured and damaged in that they suffered a loss of privacy and autonomy

23   through Defendants’ acquisition and use of children’s personal information, for Defendants’ own

24   benefit, without the Class members’ knowledge or verifiable parental consent.

25
26
      CLASS ACTION COMPLAINT                                                                   IDE LAW OFFICE
      Case No.                                                                  7900 SE 28TH STREET, SUITE 500
                                                      -54-                          MERCER ISLAND, WA 98040
                                                                                             TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 55 of 73




 1          291.    Defendants’ violations present a continuing risk to Plaintiffs and Mississippi
 2   Subclass members as well as to the general public as, inter alia, their omissions and

 3   misrepresentations have not been corrected.

 4          292.    Plaintiffs and Mississippi Subclass members seek all monetary and non-monetary

 5   relief allowed by law, including actual damages, restitution and other relief under Miss. Code Ann.
     § 75-24-11, injunctive relief, punitive damages, and reasonable attorneys’ fees and costs.
 6
                                                  COUNT 20
 7
                 VIOLATION OF NEVADA DECEPTIVE TRADE PRACTICES ACT
 8
                               (Brought on Behalf of the Nevada Subclass)
 9
            293.    Plaintiffs individually and on behalf of the Nevada Subclass, repeat and re-allege
10
     all previously alleged paragraphs, as if fully alleged herein.
11
            294.    Defendants advertised, offered, or sold goods or services in Nevada and engaged
12
     in trade or commerce directly or indirectly affecting the people of Nevada.
13
            295.    Defendants engaged in deceptive trade practices in the course of their business or
14
     occupation, in violation of Nev. Rev. Stat. §§ 598.0915 and 598.0923 by knowingly making a false
15   representation as to the characteristics, uses, and benefits of goods or services for sale in violation
16   of Nev. Rev. Stat. § 598.0915(5); representing that goods or services for sale are of a particular
17   standard, quality, or grade when Defendants knew or should have known that they are of another
18   standard, quality, or grade in violation of Nev. Rev. Stat. § 598.0915(7); advertising goods or
19   services with intent not to sell them as advertised in violation of Nev. Rev. Stat § 598.0915(9);
20   failing to disclose a material fact in connection with the sale of goods or services in violation of

21   Nev. Rev. Stat. § 598.0923(A)(2); and violating state and federal statutes or regulations relating to

22   the sale of goods or services in violation of Nev. Rev. Stat. § 598.0923(A)(3). Defendants violated

23   Nev. Rev. Stat. §§ 598.0915 and 598.0923, by, among other things, failing to obtain consent from

24   parent or guardian before collecting and/or using personal information from children.
            296.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and Nevada
25
     Subclass members were injured and damaged in that they suffered a loss of privacy and autonomy
26
      CLASS ACTION COMPLAINT                                                                     IDE LAW OFFICE
      Case No.                                                                    7900 SE 28TH STREET, SUITE 500
                                                       -55-                           MERCER ISLAND, WA 98040
                                                                                               TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 56 of 73




 1   through Defendants’ acquisition and use of children’s personal information, for Defendants’ own
 2   benefit, without the Class members’ knowledge or verifiable parental consent.

 3          297.    Defendants’ representations and omissions were material because they were likely

 4   to deceive reasonable consumers.

 5          298.    Defendants acted intentionally, knowingly, and maliciously to violate Nevada’s
     Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs’ and Nevada Subclass
 6
     members’ rights.
 7
            299.    As a direct and proximate result of Defendants’ deceptive acts and practices,
 8
     Plaintiffs and Nevada Subclass members have suffered and will continue to suffer injury,
 9
     ascertainable losses of money or property, and monetary and non-monetary damages, including
10
     from not receiving the benefit of their bargain in using the device they purchased from Defendants.
11
            300.    Plaintiffs and Nevada Subclass members seek all monetary and non-monetary relief
12
     allowed by law, including damages, punitive damages, and attorneys’ fees and costs.
13
                                                 COUNT 21
14
                        VIOLATION OF NEW YORK GENERAL BUSINESS LAW
15                             (Brought on Behalf of the New York Subclass)
16          301.    Plaintiffs individually and on behalf of the New York Subclass repeat and re-allege
17   each and every factual allegation contained in all previous paragraphs as if fully set forth herein.
18          302.    Plaintiffs and Class members are “persons” within the meaning of New York
19   General Business Law § 349(h).
20          303.    Defendants are a “person,” “firm,” “corporation,” or “association” within the

21   meaning of N.Y. Gen. Bus. Law § 349.

22          304.    Section 349 makes unlawful “[d]eceptive acts or practices in the conduct of any

23   business, trade or commerce.”
            305.    Defendants’ conduct constitutes “deceptive acts or practices” within the meaning
24
     of N.Y. Gen. Bus. Law § 349. Defendants violated N.Y. Gen. Bus. Law § 349, by, among other
25
26
      CLASS ACTION COMPLAINT                                                                   IDE LAW OFFICE
      Case No.                                                                  7900 SE 28TH STREET, SUITE 500
                                                      -56-                          MERCER ISLAND, WA 98040
                                                                                             TEL.: (206) 625-1326
               Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 57 of 73




 1   things, failing to obtain consent from parent or guardian before collecting and/or using personal

 2   information from children.

 3             306.   Defendants’ conduct occurred in the conduct of trade or commerce, and was
     directed at consumers.
 4
               307.   As a result of Defendants’ deceptive acts and practices, Plaintiffs and New York
 5
     Subclass members were injured and damaged in that they suffered a loss of privacy and autonomy
 6
     through Defendants’ acquisition and use of children’s personal information, for Defendants’ own
 7
     benefit, without the Class members’ knowledge or verifiable parental consent.
 8
               308.   Because Defendants’ willful and knowing conduct caused injury to Plaintiffs and
 9
     New York Subclass members, they seek recovery of actual damages or $50 per person, whichever
10
     is greater, discretionary treble damages up to $1,000, punitive damages, reasonable attorneys’ fees
11   and costs, an order enjoining Defendants’ deceptive conduct, and any other just and proper relief
12   available under N.Y. Gen. Bus. Law § 349. Plaintiffs and New York Subclass members seek
13   punitive damages because Defendants’ actions - which were malicious, oppressive, willful - were
14   calculated to injure Plaintiffs and class members and made in conscious disregard of their rights.
15   Punitive damages are warranted to deter Defendants from engaging in future misconduct.

16                                               COUNT 22

17                        VIOLATION OF THE NORTH CAROLINA UNFAIR
                             AND DECEPTIVE TRADE PRACTICES ACT
18
                           (Brought on Behalf of the North Carolina Subclass)
19
               309.   Plaintiffs individually and on behalf of the North Carolina Subclass repeat and re-
20
     allege each and every factual allegation contained in all previous paragraphs as if fully set forth
21
     herein.
22
               310.   At all times relevant herein, Defendants were engaged in commerce in the State of
23   North Carolina.
24             311.   The conduct of Defendants as set forth herein is unethical, oppressive,
25   unscrupulous, and substantially injurious to the consumers of North Carolina; and has the capacity
26   and tendency to deceive the average consumer.
      CLASS ACTION COMPLAINT                                                                   IDE LAW OFFICE
      Case No.                                                                  7900 SE 28TH STREET, SUITE 500
                                                      -57-                          MERCER ISLAND, WA 98040
                                                                                             TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 58 of 73




 1          312.    Defendants’ false, misleading and deceptive statements and representations of fact
 2   were and are directed to consumers.

 3          313.    Defendants’ false, misleading and deceptive statements and representations of fact

 4   were and are likely to mislead a reasonable consumer acting reasonably under the circumstances.

 5          314.    Defendants’ false, misleading and deceptive statements and representations of fact
     have resulted in consumer injury or harm to the public interest.
 6
            315.    Defendants violated N.C. Gen. Stat. §§ 75-1.1, et seq., by, among other things,
 7
     failing to obtain consent from parent or guardian before collecting and/or using personal
 8
     information from children.
 9
            316.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and North
10
     Carolina Subclass members were injured and damaged in that they suffered a loss of privacy and
11
     autonomy through Defendants’ acquisition and use of children’s personal information, for
12
     Defendants’ own benefit, without the Class members’ knowledge or verifiable parental consent.
13
            317.    Plaintiffs and North Carolina Subclass members suffered actual injury as a result
14
     of Defendants’ unfair actions. Plaintiffs and North Carolina Subclass Members seek all monetary
15   and non-monetary relief allowed by law, including actual damages, restitution, injunctive relief,
16   punitive damages, and reasonable attorneys’ fees and costs.
17          318.    Defendants’ actions were in or affecting commerce and constitute unfair and
18   deceptive trade practices, which are proscribed by Chapter 75 of the North Carolina General
19   Statutes.
20          319.    Plaintiffs and North Carolina Subclass members have been damaged and are

21   entitled to recover treble damages and attorneys’ fees incurred in this action

22                                               COUNT 23

23                 VIOLATION OF OHIO CONSUMER SALES PRACTICES ACT

24                              (Brought on Behalf of the Ohio Subclass)
            320.    Plaintiffs individually and on behalf of the Ohio Subclass Members, repeat and re-
25
     allege all previously alleged paragraphs, as if fully alleged herein.
26
      CLASS ACTION COMPLAINT                                                                   IDE LAW OFFICE
      Case No.                                                                  7900 SE 28TH STREET, SUITE 500
                                                      -58-                          MERCER ISLAND, WA 98040
                                                                                             TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 59 of 73




 1          321.    Plaintiffs and Ohio Subclass members are “persons,” as defined by Ohio Rev. Code
 2   Ann. § 1345.01(B).

 3          322.    Defendants are “suppliers” engaged in “consumer transactions,” as defined by Ohio

 4   Rev. Code Ann. § 1345.01(A) and (C).

 5          323.    Defendants advertised, offered, or sold goods or services in Ohio and engaged in
     trade or commerce directly or indirectly affecting the people of Ohio.
 6
            324.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and Ohio Subclass
 7
     members were injured and damaged in that they suffered a loss of privacy and autonomy through
 8
     Defendants’ acquisition and use of children’s personal information, for Defendants’ own benefit,
 9
     without the Class members’ knowledge or verifiable parental consent.
10
            325.    Plaintiffs and Ohio Subclass members seek all monetary and non-monetary relief
11
     allowed by law, including declaratory and injunctive relief, the greater of actual and treble damages
12
     or statutory damages, attorneys’ fees and costs, and any other appropriate relief.
13
                                                 COUNT 24
14
                         VIOLATION OF PENNSYLVANIA UNFAIR TRADE
15                       PRACTICES AND CONSUMER PROTECTION LAW
16
                           (Brought on Behalf of the Pennsylvania Subclass)
17          326.    Plaintiffs individually and on behalf of the Pennsylvania Subclass, repeat and re-
18   allege all previously alleged paragraphs, as if fully alleged herein.
19          327.    Defendants are “persons” as meant by 73 Pa. Cons. Stat. § 201-2(2).
20          328.    Plaintiffs and Pennsylvania Subclass members purchased goods and services in

21   “trade” and “commerce,” as meant by 73 Pa. Cons. Stat. § 201-2(3), primarily for personal, family,

22   and/or household purposes.

23          329.    Defendants engaged in unfair methods of competition and unfair or deceptive acts

24   or practices in the conduct of their trade and commerce in violation of 73 Pa. Cons. Stat. Ann. §
     201-3, including the following: representing that their goods and services have characteristics,
25
     uses, benefits, and qualities that they do not have (73 Pa. Stat. Ann. § 201-2(4)(v)); representing
26
      CLASS ACTION COMPLAINT                                                                   IDE LAW OFFICE
      Case No.                                                                  7900 SE 28TH STREET, SUITE 500
                                                      -59-                          MERCER ISLAND, WA 98040
                                                                                             TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 60 of 73




 1   that their goods and services are of a particular standard or quality if they are another (73 Pa. Stat.
 2   Ann. § 201-2(4)(vii)); and advertising their goods and services with intent not to sell them as

 3   advertised (73 Pa. Stat. Ann. § 201-2(4)(ix)). Defendants violated 73 Pa. Cons. Stat. Ann. § 201-

 4   3, by, among other things, failing to obtain consent from parent or guardian before collecting

 5   and/or using personal information from children.
            330.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and Pennsylvania
 6
     Subclass members were injured and damaged in that they suffered a loss of privacy and autonomy
 7
     through Defendants’ acquisition and use of children’s personal information, for Defendants’ own
 8
     benefit, without the Class members’ knowledge or verifiable parental consent.
 9
            331.    Defendants’ representations and omissions were material because they were likely
10
     to deceive reasonable consumers.
11
            332.    Plaintiffs and Pennsylvania Subclass members seek all monetary and non-monetary
12
     relief allowed by law, including actual damages or statutory damages of $100 per person
13
     (whichever is greater), treble damages, attorneys’ fees and costs, and any additional relief the Court
14
     deems necessary or proper.
15                                                COUNT 25
16
                             VIOLATION OF TEXAS DECEPTIVE TRADE
17                          PRACTICES—CONSUMER PROTECTION ACT
18                              (Brought on Behalf of the Texas Subclass)
19          333.    Plaintiffs individually and on behalf of the Texas Subclass, repeat and re-allege all
20   previously alleged paragraphs, as if fully alleged herein.

21          334.    Defendants are “persons” as defined by Tex. Bus. & Com. Code Ann. § 17.45(3).

22          335.    Plaintiffs and Texas Subclass members are “consumers,” as defined by Tex. Bus.

23   & Com. Code Ann. § 17.45(4).

24          336.    Defendants advertised, offered, or sold goods or services in Texas and engaged in
     trade or commerce directly or indirectly affecting the people of Texas, as defined by Tex. Bus. &
25
     Com. Code Ann. § 17.45(6).
26
      CLASS ACTION COMPLAINT                                                                     IDE LAW OFFICE
      Case No.                                                                    7900 SE 28TH STREET, SUITE 500
                                                       -60-                           MERCER ISLAND, WA 98040
                                                                                               TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 61 of 73




 1          337.    Defendants’ representations and omissions were material because they were likely
 2   to deceive reasonable consumers.

 3          338.    Defendants engaged in unconscionable actions or courses of conduct, in violation

 4   of Tex. Bus. & Com. Code Ann. § 17.50(a)(3). Defendants engaged in acts or practices which, to

 5   consumers’ detriment, took advantage of consumers’ lack of knowledge, ability, experience, or
     capacity to a grossly unfair degree.
 6
            339.    Consumers, including Plaintiffs and Texas Subclass members, lacked knowledge
 7
     about the above business practices, omissions, and misrepresentations because this information
 8
     was known exclusively by Defendants.
 9
            340.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and Texas
10
     Subclass members were injured and damaged in that they suffered a loss of privacy and autonomy
11
     through Defendants’ acquisition and use of children’s personal information, for Defendants’ own
12
     benefit, without the Class members’ knowledge or verifiable parental consent.
13
            341.    Defendants received notice pursuant to Tex. Bus. & Com. Code Ann. § 17.505
14
     concerning their wrongful conduct as alleged herein by Plaintiffs and Texas Subclass members.
15   Plaintiffs and the Texas Subclass seek all monetary and non-monetary relief allowed by law,
16   including economic damages, damages for mental anguish, treble damages for each act committed
17   intentionally or knowingly, court costs, reasonably and necessary attorneys’ fees, injunctive relief,
18   and any other relief which the court deems proper.
19                                               COUNT 26
20                     VIOLATION OF VERMONT CONSUMER FRAUD ACT

21                              (Brought on Behalf of the Vermont Subclass)

22          342.    Plaintiffs individually and on behalf of the Vermont Subclass, repeat and re-allege

23   all previous Paragraphs, as if fully alleged herein.

24          343.    Plaintiffs and Vermont Subclass members are “consumers,” as defined by Vt. Stat.
     Ann. tit. 9, § 2451a(a).
25
26
      CLASS ACTION COMPLAINT                                                                   IDE LAW OFFICE
      Case No.                                                                  7900 SE 28TH STREET, SUITE 500
                                                      -61-                          MERCER ISLAND, WA 98040
                                                                                             TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 62 of 73




 1          344.    Defendants’ conduct as alleged herein related to “goods” or “services” for personal,
 2   family, or household purposes, as defined by Vt. Stat. Ann. tit. 9, § 2451a(b).

 3          345.    Defendants are “sellers,” as defined by Vt. Stat. Ann. tit. 9, § 2451a(c).

 4          346.    Defendants advertised, offered, or sold goods or services in Vermont and engaged

 5   in trade or commerce directly or indirectly affecting the people of Vermont.
            347.    Defendants engaged in unfair and deceptive acts or practices, in violation of Vt.
 6
     Stat. Tit. 9, § 2453(a), by, among other things, failing to obtain consent from parent or guardian
 7
     before collecting and/or using personal information from children.
 8
            348.    Defendants intended to mislead Plaintiffs and Vermont Subclass members and
 9
     induce them to rely on their misrepresentations and omissions.
10
            349.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and Vermont
11
     Subclass members children were injured and damaged in that they suffered a loss of privacy and
12
     autonomy through Defendants’ acquisition and use of children’s personal information, for
13
     Defendants’ own benefit, without the Class members’ knowledge or verifiable parental consent.
14
            350.    Defendants’ acts and practices caused or were likely to cause substantial injury to
15   consumers, which was not reasonably avoidable by consumers themselves and not outweighed by
16   countervailing benefits to consumers or to competition.
17          351.    Defendants are presumed, as a matter of law under Vt. Stat. Ann. tit. 9, § 2457, to
18   have intentionally violated the Vermont Consumer Protection Act because they failed to sell goods
19   or services in the manner and of the nature advertised or offered.
20          352.    Defendants’ violations present a continuing risk to Plaintiffs and Vermont Subclass

21   members as well as to the general public.

22          353.    Plaintiffs and Vermont Subclass members seek all monetary and nonmonetary

23   relief allowed by law, including injunctive relief, restitution, actual damages, disgorgement of

24   profits, treble damages, punitive/exemplary damages, and reasonable attorneys’ fees and costs.

25
26
      CLASS ACTION COMPLAINT                                                                   IDE LAW OFFICE
      Case No.                                                                  7900 SE 28TH STREET, SUITE 500
                                                     -62-                           MERCER ISLAND, WA 98040
                                                                                             TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 63 of 73




 1
                                                  COUNT 27
 2
                    VIOLATION OF VIRGINIA CONSUMER PROTECTION ACT
 3                             (Brought on Behalf of the Virginia Subclass)
 4          354.    Plaintiffs individually and on behalf of the Virginia Subclass, repeat and re-allege
 5   all previously alleged paragraphs, as if fully alleged herein.
 6          355.    The Virginia Consumer Protection Act prohibits “[u]sing any . . . deception, fraud,
 7   false pretense, false promise, or misrepresentation in connection with a consumer transaction.” Va.
 8   Code Ann. § 59.1-200(14).

 9          356.    Defendants are “suppliers,” as defined by Va. Code Ann. § 59.1-198.

10          357.    Defendants engaged in the complained-of conduct in connection with “consumer

11   transactions” with regard to “goods” and “services,” as defined by Va. Code Ann. § 59.1-198.

12   Defendants advertised, offered, or sold goods or services used primarily for personal, family or
     household purposes.
13
            358.    Defendants engaged in deceptive acts and practices by using deception, fraud, false
14
     pretense, false promise, and misrepresentation in connection with consumer transactions,
15
     described herein.
16
            359.    Defendants’ representations and omissions were material because they were likely
17
     to deceive reasonable consumers.
18
            360.    The above-described deceptive acts and practices also violated the following
19
     provisions of Va. Code Ann. § 59.1-200(A): misrepresenting that goods or services have certain
20
     quantities, characteristics, ingredients, uses, or benefits; misrepresenting that goods or services are
21
     of a particular standard, quality, grade, style, or model; and advertising goods or services with
22   intent not to sell them as advertised, or with intent not to sell them upon the terms advertised.
23   Defendants violated Va. Code Ann. § 59.1-200(A), by, among other things, failing to obtain
24   consent from parent or guardian before collecting and/or using personal information from children.
25          361.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and Virginia
26   Subclass members were injured and damaged in that they suffered a loss of privacy and autonomy
      CLASS ACTION COMPLAINT                                                                     IDE LAW OFFICE
      Case No.                                                                    7900 SE 28TH STREET, SUITE 500
                                                       -63-                           MERCER ISLAND, WA 98040
                                                                                               TEL.: (206) 625-1326
             Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 64 of 73




 1   through Defendants’ acquisition and use of children’s personal information, for Defendants’ own
 2   benefit, without the Class members’ knowledge or verifiable parental consent.

 3          362.    Plaintiffs and Virginia Subclass members seek all monetary and non-monetary

 4   relief allowed by law, including actual damages; statutory damages in the amount of $1,000 per

 5   violation if the conduct is found to be willful or, in the alternative, $500 per violation, restitution,
     injunctive relief, punitive damages, and attorneys’ fees and costs.
 6
                                                  COUNT 28
 7
               VIOLATION OF WISCONSIN DECEPTIVE TRADE PRACTICES ACT
 8
                               (Brought on Behalf of the Wisconsin Subclass)
 9
            363.    Plaintiffs individually and on behalf of the Wisconsin Subclass, repeat and re-allege
10
     all previously alleged paragraphs, as if fully alleged herein.
11
            364.    Defendants are a “person, firm, corporation or association,” as defined by Wis. Stat.
12
     § 100.18(1).
13
            365.    Plaintiffs and Wisconsin Subclass members are members of “the public,” as defined
14
     by Wis. Stat. § 100.18(1).
15          366.    With intent to sell, distribute, or increase consumption of merchandise, services, or
16   anything else offered by Defendants to members of the public for sale, use, or distribution,
17   Defendants made, published, circulated, placed before the public or caused (directly or indirectly)
18   to be made, published, circulated, or placed before the public in Wisconsin advertisements,
19   announcements, statements, and representations to the public which contained assertions,
20   representations, or statements of fact which are untrue, deceptive, and/or misleading, in violation

21   of Wis. Stat. § 100.18(1) as described herein.

22          367.    Defendants also engaged in the above-described conduct as part of a plan or

23   scheme, the purpose or effect of which was to sell, purchase, or use merchandise or services not

24   as advertised, in violation of Wis. Stat. § 100.18(9).
            368.    As a result of Defendants’ deceptive acts and practices, Plaintiffs and Wisconsin
25
     Subclass members were injured and damaged in that they suffered a loss of privacy and autonomy
26
      CLASS ACTION COMPLAINT                                                                     IDE LAW OFFICE
      Case No.                                                                    7900 SE 28TH STREET, SUITE 500
                                                       -64-                           MERCER ISLAND, WA 98040
                                                                                               TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 65 of 73




 1   through Defendants’ acquisition and use of children’s personal information, for Defendants’ own
 2   benefit, without the Class members’ knowledge or verifiable parental consent.

 3          369.    Defendants had an ongoing duty to all Defendants’ customers to refrain from

 4   deceptive acts, practices, plans, and schemes under Wis. Stat. § 100.18.

 5          370.    Plaintiffs and Wisconsin Subclass members seek all monetary and non-monetary
     relief allowed by law, including damages, reasonable attorneys’ fees, and costs under Wis. Stat.
 6
     § 100.18(11)(b)(2), injunctive relief, and punitive damages.
 7
                                          PRAYER FOR RELIEF
 8
            WHEREFORE, Plaintiffs, individually and on behalf of all Classes and Subclasses alleged
 9
     herein, respectfully request that this Court:
10
                a) Certify this case as a class action, appoint Plaintiffs as Class and Subclass
11
                    representatives, and appoint Plaintiffs’ counsel to represent the Classes and
12
                    Subclasses;
13
                b) Find that Defendants’ actions, as described herein, constitute: (i) violations of the
14
                    State consumer protection laws invoked herein, (ii) breaches of the common law
15                  claim of intrusion upon seclusion in respect to the Multi-State Class; (iii) a violation
16                  of the right to privacy under California Constitution, Article I, Section 1; and (iv) a
17                  violation of the Illinois Biometric Information Privacy Act, 740 ILCS 14/1, et seq.;
18              c) Enter an order permanently enjoining Defendants from engaging in the unlawful
19                  conduct alleged herein;
20              d) Award Plaintiffs and Class and Subclass members appropriate relief, including

21                  actual and statutory damages and punitive damages, in an amount to be determined

22                  at trial;

23              e) Award equitable, injunctive, and declaratory relief as may be appropriate;

24              f) Award all costs, including experts’ fees, attorneys’ fees, and the costs of
                    prosecuting this action; and
25
                g) Grant such other legal and equitable relief as the Court may deem appropriate.
26
      CLASS ACTION COMPLAINT                                                                    IDE LAW OFFICE
      Case No.                                                                   7900 SE 28TH STREET, SUITE 500
                                                      -65-                           MERCER ISLAND, WA 98040
                                                                                              TEL.: (206) 625-1326
            Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 66 of 73




 1
                                            JURY DEMAND
 2
            Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of any
 3   and all triable issues.
 4    Dated: August 2, 2019                                Respectfully submitted,

 5                                                         /s/ Matthew J. Ide, WSBA No. 26002
                                                           IDE LAW OFFICE
 6
                                                           Matthew J. Ide, WSBA No. 26002
 7                                                         7900 SE 28th Street, Suite 500
                                                           Mercer Island, WA 98040
 8                                                         Tel.: (206) 625-1326
                                                           Fax: (206) 622-0909
 9                                                         mjide@yahoo.com
10
                                                           WHITFIELD BRYSON & MASON LLP
11                                                         Gary E. Mason (pro hac vice forthcoming)
                                                           5101 Wisconsin Ave., NW, Ste. 305
12                                                         Washington, DC 20016
                                                           Phone: 202.640.1160
13                                                         Fax: 202.429.2294
14                                                         gmason@wbmllp.com

15                                                         KOZONIS & KLINGER, LTD.
16                                                         Gary M. Klinger (pro hac vice forthcoming)
                                                           4849 N. Milwaukee Ave., Ste. 300
17                                                         Chicago, Illinois 60630
                                                           Phone: 312.283.3814
18                                                         Fax: 773.496.8617
                                                           gklinger@kozonislaw.com
19
20                                                         Attorneys for Plaintiffs and
                                                           the Proposed Classes
21
22
23
24
25
26
      CLASS ACTION COMPLAINT                                                                 IDE LAW OFFICE
      Case No.                                                                7900 SE 28TH STREET, SUITE 500
                                                    -66-                          MERCER ISLAND, WA 98040
                                                                                           TEL.: (206) 625-1326
Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 67 of 73
Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 68 of 73
Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 69 of 73
Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 70 of 73
Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 71 of 73
Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 72 of 73
Case 2:19-cv-01214-JCC Document 1 Filed 08/02/19 Page 73 of 73
